Exhibit 10.29

 

CREDIT AGREEMENT

 

dated as of

 

December 1, 2004

 

among

 

MEADWESTVACO CORPORATION,

 

the banks and financial institutions listed on the signature pages hereof,

 

THE BANK OF NEW YORK, as Administrative Agent,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION and CITIBANK, N.A., as

Syndication Agents,

 

BANK OF AMERICA, N.A. and BARCLAYS BANK PLC,

as Documentation Agents,

 

BANK OF TOKYO-MITSUBISHI TRUST COMPANY, ING CAPITAL LLC, UBS AG,

STAMFORD BRANCH and WACHOVIA BANK, NATIONAL ASSOCIATION, as Managing

Agents,

and

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, SUMITOMO

MITSUI BANKING CORPORATION, SUNTRUST BANK and WILLIAM STREET

COMMITMENT CORPORATION, as Co-Agents

 

--------------------------------------------------------------------------------

 

BNY CAPITAL MARKETS, INC., J.P. MORGAN SECURITIES INC. and

CITIGROUP GLOBAL MARKETS INC.,

as Lead Arrangers and Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1      DEFINITIONS     

SECTION 1.1

   DEFINITIONS    1

SECTION 1.2

   ACCOUNTING TERMS AND DETERMINATIONS    15

SECTION 1.3

   TYPES OF BORROWING    15 ARTICLE 2      THE CREDITS     

SECTION 2.1

   COMMITMENTS.    15

SECTION 2.2

   NOTICE OF BORROWING    16

SECTION 2.3

   MONEY MARKET BORROWINGS.    16

SECTION 2.4

   NOTICE TO BANKS; FUNDING OF LOANS.    20

SECTION 2.5

   EVIDENCE OF DEBT.    21

SECTION 2.6

   MATURITY OF LOANS    22

SECTION 2.7

   INTEREST RATES    22

SECTION 2.8

   FEES.    23

SECTION 2.9

   OPTIONAL TERMINATION, REDUCTION OR INCREASE OF COMMITMENTS    24

SECTION 2.10

   MANDATORY TERMINATION OF COMMITMENTS; EFFECT OF TERMINATION OR REDUCTION   
26

SECTION 2.11

   OPTIONAL AND MANDATORY PREPAYMENTS    26

SECTION 2.12

   GENERAL PROVISIONS AS TO PAYMENTS    26

SECTION 2.13

   FUNDING LOSSES    27

SECTION 2.14

   COMPUTATION OF INTEREST AND FEES    28

SECTION 2.15

   SPECIAL MANDATORY PREPAYMENT/COMMITMENT TERMINATION    28

SECTION 2.16

   LETTERS OF CREDIT    29

SECTION 2.17

   SWINGLINE    32 ARTICLE 3      CONDITIONS     

SECTION 3.1

   EFFECTIVENESS    34

SECTION 3.2

   CLOSING    35 ARTICLE 4      REPRESENTATIONS AND WARRANTIES     

SECTION 4.1

   CORPORATE EXISTENCE AND POWER    36

SECTION 4.2

   CORPORATE AND GOVERNMENTAL AUTHORIZATION; NO CONTRAVENTION    36

SECTION 4.3

   BINDING EFFECT    36

SECTION 4.4

   FINANCIAL INFORMATION.    36

SECTION 4.5

   LITIGATION    37

SECTION 4.6

   COMPLIANCE WITH ERISA    37

SECTION 4.7

   SUBSIDIARIES    37

SECTION 4.8

   NOT AN INVESTMENT COMPANY    37

 

i



--------------------------------------------------------------------------------

ARTICLE 5      COVENANTS     

SECTION 5.1

   INFORMATION    37

SECTION 5.2

   MAINTENANCE OF PROPERTY; INSURANCE    38

SECTION 5.3

   PAYMENT OF TAXES AND ASSESSMENTS, CONDUCT OF BUSINESS AND MAINTENANCE OF
EXISTENCE    38

SECTION 5.4

   COMPLIANCE WITH LAWS    39

SECTION 5.5

   RESTRICTIONS ON SALE AND LEASE BACK TRANSACTIONS    39

SECTION 5.6

   NEGATIVE PLEDGE.    40

SECTION 5.7

   CONSOLIDATIONS, MERGERS AND SALES OF ASSETS    42

SECTION 5.8

   USE OF PROCEEDS    43

SECTION 5.9

   TOTAL DEBT TO TOTAL CAPITALIZATION RATIO    43

SECTION 5.10

   SUBSIDIARY DEBT    44 ARTICLE 6      DEFAULTS     

SECTION 6.1

   EVENTS OF DEFAULT    44

SECTION 6.2

   NOTICE OF DEFAULT    46 ARTICLE 7      THE AGENTS     

SECTION 7.1

   APPOINTMENT AND AUTHORIZATION    46

SECTION 7.2

   AGENTS AND AFFILIATES    46

SECTION 7.3

   ACTION BY AGENTS    46

SECTION 7.4

   CONSULTATION WITH EXPERTS    46

SECTION 7.5

   LIABILITY OF AGENTS    46

SECTION 7.6

   INDEMNIFICATION    47

SECTION 7.7

   CREDIT DECISION    47

SECTION 7.8

   SUCCESSOR ADMINISTRATIVE AGENT    47

SECTION 7.9

   SYNDICATION AGENTS, DOCUMENTATION AGENTS, MANAGING AGENTS AND CO-AGENTS    47
ARTICLE 8      CHANGE IN CIRCUMSTANCES     

SECTION 8.1

   BASIS FOR DETERMINING INTEREST RATE INADEQUATE OR UNFAIR    48

SECTION 8.2

   ILLEGALITY    48

SECTION 8.3

   INCREASED COST AND REDUCED RETURN    49

SECTION 8.4

   COMMITTED BASE RATE LOANS SUBSTITUTED FOR AFFECTED LOANS    50

SECTION 8.5

   SUBSTITUTION OR REMOVAL OF BANK    51

SECTION 8.6

   TAXES    52 ARTICLE 9      MISCELLANEOUS     

SECTION 9.1

   NOTICES    54

SECTION 9.2

   NO WAIVERS    54

SECTION 9.3

   EXPENSES; DOCUMENTARY TAXES; INDEMNIFICATION    54

SECTION 9.4

   SHARING OF SET OFFS    55

 

ii



--------------------------------------------------------------------------------

SECTION 9.5

   AMENDMENTS AND WAIVERS    55

SECTION 9.6

   SUCCESSORS AND ASSIGNS    55

SECTION 9.7

   COLLATERAL    57

SECTION 9.8

   GOVERNING LAW    57

SECTION 9.9

   JURISDICTION; CONSENT TO SERVICE OF PROCESS.    57

SECTION 9.10

   JURY TRIAL.    58

SECTION 9.11

   COUNTERPARTS; INTEGRATION    58

SECTION 9.12

   JUDGMENT CURRENCY.    58

SECTION 9.13

   PATRIOT ACT    59

 

Exhibit A - Form of Assignment and Acceptance

Exhibit B - Form of Commitment Increase Supplement

Exhibit C - Money Market Quote Request

Exhibit D - Invitation for Money Market Quotes

Exhibit E - Money Market Quote

 

Schedule 1.1 - Existing Letters of Credit

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of December 1, 2004, among MEADWESTVACO CORPORATION,
the banks and financial institutions listed on the signature pages hereof, THE
BANK OF NEW YORK, as Administrative Agent, JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION and CITIBANK, N.A., as Syndication Agents, BANK OF AMERICA, N.A. and
BARCLAYS BANK PLC, as Documentation Agents, BANK OF TOKYO-MITSUBISHI TRUST
COMPANY, ING CAPITAL LLC, UBS AG, STAMFORD BRANCH and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Managing Agents, and COMMERZBANK AG, NEW YORK AND GRAND CAYMAN
BRANCHES, SUMITOMO MITSUI BANKING CORPORATION, SUNTRUST BANK and WILLIAM STREET
COMMITMENT CORPORATION, as Co-Agents.

 

The parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

 

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.

 

“Administrative Agent” means The Bank of New York in its capacity as
Administrative Agent hereunder, and its successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

 

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with, such Person. For purposes of
this definition, “control” (including, with correlative meaning, the term
“controlled”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through the ownership of voting securities or otherwise.

 

“Agent” means the Administrative Agent, the Syndication Agents, the
Documentation Agents, the Managing Agents or the Co-Agents, as the context may
require.

 

“Agreement Currency” means Dollars or an Alternate Currency.

 

“Alternate Currency” means Euros or Pounds Sterling.

 

“Alternate Currency Funding Office” has the meaning set forth in Section 2.4(b).

 

“Alternate Currency Loan” means a Committed Alternate Currency Loan or a Money
Market Alternate Currency Loan.

 

1



--------------------------------------------------------------------------------

“Applicable Percentage” means (i) with respect to Committed Euro-Dollar
Borrowings, Committed Alternate Currency Borrowings, Swingline Loans and the fee
referred to in Section 2.8(c)(i), at all times during which the applicable
Pricing Level set forth below is in effect, the percentage set forth below for
such Pricing Level under the heading “Applicable Percentage and LC Fee” and (ii)
with respect to the fee referred to in Section 2.8(a), at all times during which
the applicable Pricing Level set forth below is in effect, the percentage set
forth below for such Pricing Level under the heading “Facility Fee Rate”:

 

Pricing Levels

--------------------------------------------------------------------------------

   Applicable
Percentage and
LC Fee


--------------------------------------------------------------------------------

    Facility Fee
Rate


--------------------------------------------------------------------------------

 

I

   0.200 %   0.080 %

II

   0.300 %   0.100 %

III

   0.375 %   0.125 %

IV

   0.475 %   0.150 %

V

   0.590 %   0.160 %

VI

   0.700 %   0.175 %

VII

   0.900 %   0.225 %

 

Changes in the Applicable Percentage resulting from a change in the Pricing
Level shall become effective on the effective date of any change in the Senior
Unsecured Debt Rating from S&P or Moody’s, as the case may be. Notwithstanding
anything herein to the contrary, in the event that (A) two Pricing Levels would
otherwise apply at any one time and (i) such Pricing Levels are adjacent to one
another, the higher Pricing Level shall be the applicable Pricing Level, and
(ii) such Pricing Levels are not adjacent to one another, the Pricing Level that
is one Pricing Level below the higher of such two Pricing Levels shall be the
applicable Pricing Level, (B) either S&P or Moody’s (but not both) shall no
longer issue a rating for the Borrower’s senior unsecured non-credit enhanced
long term debt, the applicable Pricing Level shall be determined by the
remaining Senior Unsecured Debt Rating, provided that in the event the
Borrower’s Senior Unsecured Debt Rating is BBB- or Baa3, Pricing Level VI shall
be the applicable Pricing Level, and (C) in the event that both S&P and Moody’s
shall no longer issue a rating for the Borrower’s senior unsecured non-credit
enhanced long term debt, unless and until the date, if any, that the Borrower
and Required Banks agree on a different arrangement, the existing Pricing Level
shall continue in effect for the 60 day period immediately following such event
and Pricing Level VII shall apply at all times after such period. For purposes
hereof, Pricing Level I is the highest Pricing Level and Pricing Level VII is
the lowest Pricing Level.

 

2



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.6), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

 

“Bank” means each bank or financial institution listed on the signature pages
hereof, and its successors.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of ½ of 1% plus the Federal Funds
Effective Rate for such day.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3 (3) of ERISA which is not a Plan or a Multiemployer Plan
and which is maintained or otherwise contributed to by any member of an ERISA
Group.

 

“Borrower” means MeadWestvaco Corporation, a Delaware corporation, and its
successors.

 

“Borrowing” has the meaning set forth in Section 1.3.

 

“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of New York) on which banks are open for business in
New York City; provided, however, that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for international business (including dealings in Dollar
deposits) in the London interbank market.

 

“Cabin Bluff Notes” means the Loan and Guaranty Agreement, dated as of August
23, 1998, among Cabin Bluff Partners, The Mead Corporation and Scott Paper
Company, as guarantors, and the Sumitomo Bank, Limited, New York Branch, or the
Loan and Guaranty Agreement among Cabin Bluff Partners, The Mead Corporation and
Kimberly-Clark Corporation, as guarantors, the lenders party thereto, The
Sumitomo Bank, Limited, New York Branch, as a lender and syndication agent, Bank
of America, N.A. (successor to Bank of America National Trust and Savings
Association), as a lender and documentation agent, and The Chase Manhattan Bank,
as a lender and administrative agent, as the same or any substitute or
replacement agreement may be amended, restated, modified or replaced from time
to time.

 

“Cash Collateral Event” has the meaning set forth in Section 2.16(i).

 

“Change of Control” has the meaning set forth in Section 2.15.

 

“Co-Agents” means Commerzbank AG, New York and Grand Cayman Branches, Sumitomo
Mitsui Banking Corporation, SunTrust Bank and William Street Commitment
Corporation in their capacity as Co-Agents hereunder, and their respective
successors in such capacity.

 

3



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Bank, the amount set forth opposite the
name of such Bank on the signature pages hereof as its “Commitment”, as such
amount may be changed from time to time pursuant to Sections 2.9, 2.10, 2.15,
8.5 and 9.6.

 

“Commitment Increase Supplement” means a Commitment increase supplement in the
form of Exhibit B.

 

“Committed Alternate Currency Loan” means a loan made by a Bank pursuant to
Section 2.1 in an Alternate Currency.

 

“Committed Base Rate Loan” means a loan in Dollars to be made by a Bank pursuant
to Section 2.1 as a Committed Base Rate Loan in accordance with the applicable
Notice of Borrowing or pursuant to Article 8.

 

“Committed Credit Exposure” means, with respect to any Lender at any time, the
Credit Exposure of such Lender at such time less the aggregate outstanding
principal balance at such time of its Money Market Loans (determined on the
basis of the Dollar Equivalent for each outstanding Alternate Currency Loan).

 

“Committed Domestic Loan” means a loan made by a Bank pursuant to Section 2.1 in
Dollars.

 

“Committed Euro-Dollar Loan” means a loan in Dollars to be made by a Bank
pursuant to Section 2.1 as a Eurocurrency Loan in accordance with the applicable
Notice of Borrowing or pursuant to Article 8.

 

“Committed Loan” means a Committed Domestic Loan or a Committed Alternate
Currency Loan.

 

“Consolidated Net Tangible Assets” means the total of all the assets appearing
on the consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries less the following:

 

(1) current liabilities, including liabilities for indebtedness maturing more
than 12 months from the date of the original creation thereof but maturing,
within 12 months from the date of determination;

 

(2) reserves for depreciation and other asset valuation reserves;

 

(3) intangible assets such as goodwill, trademarks, trade names, patents, and
unamortized debt discount and expense carried as an asset on said balance sheet;
and

 

(4) appropriate adjustments on account of minority interests of other persons
holding stock in any Subsidiary of the Borrower.

 

Consolidated Net Tangible Assets shall be determined in accordance with
generally accepted accounting principles and practices applicable to the type of
business in which the Borrower and its Subsidiaries are engaged and which are
approved by the independent accountants regularly retained by the Borrower, and
may be determined as of a date not more than sixty days prior to the happening
of the event for which such determination is being made.

 

4



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means at any date and with respect to the Borrower,
any Subsidiary or other entity the accounts of which would be consolidated with
those of the Borrower in its consolidated financial statements if such
statements were prepared as of such date.

 

“Corporation” includes corporations, partnerships, associations, companies and
business trusts.

 

“Credit Exposure” means, with respect to any Bank at any time, the sum of (i)
the aggregate outstanding principal balance of such Bank’s Loans (determined on
the basis of the Dollar Equivalent for each outstanding Alternate Currency
Loan), plus (ii) such Bank’s LC Exposure, plus (iii) such Bank’s Swingline
Exposure.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, and (iii) all Debt of
others guaranteed directly or indirectly by such Person.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defeased Debt” means any Debt which has been defeased (a)(i) in accordance with
generally accepted accounting principles or (ii) pursuant to the deposit of
cash, or debt securities backed by the full faith and credit of the United
States, in either case in an amount sufficient to satisfy all such Debt at
maturity or redemption, as applicable, and all payments of interest and premium,
if any, in a trust or account created or pledged for the sole benefit of the
holders of such Debt, and subject to no other Lien, and (b) in accordance with
the other applicable terms of the instrument governing such Debt.

 

“Documentation Agents” means Bank of America, N.A. and Barclays Bank PLC in
their capacity as Documentation Agents hereunder, and their respective
successors in such capacity.

 

“Dollar Equivalent” means, with respect to an amount denominated in any currency
other than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent. In making any
determination of the Dollar Equivalent for purposes of calculating both the
amount of Loans available to be borrowed, or Letters of Credit available to be
issued, on any particular date, the Administrative Agent shall use the relevant
Exchange Rate in effect (i) in the case of any Loans being made, on the date on
which the interest rate for such Loans is determined pursuant to the provisions
of this Agreement, and (ii) in the case of any Letters of Credit being issued,
the Business Day immediately preceding the date of issuance thereof.

 

“Dollars” or “$” refers to lawful currency of the United States of America.

 

5



--------------------------------------------------------------------------------

“Domestic Funding Office” has the meaning set forth in Section 2.4(b).

 

“Domestic Subsidiary” means any Subsidiary which owns a Principal Property.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.1.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of Corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Eurocurrency Loan” means a Committed Euro-Dollar Loan, a Committed Alternate
Currency Loan or a Money Market Margin Auction Loan to be made by a Bank in
accordance with the applicable Notice of Borrowing.

 

“Eurocurrency Base Rate” means:

 

(a) subject to clause (b)(i) below, with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan denominated in any currency
other than Pounds Sterling, the rate per annum determined by the Administrative
Agent to be the offered rate for deposits in the applicable currency with a term
comparable to such Interest Period that appears on the applicable Telerate Page
at approximately 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period, or

 

(b)(i) if at any time for any reason such offered rate for any such currency
does not appear on a Telerate Page in accordance with clause (a) above, and (ii)
with respect to each Eurocurrency Loan denominated in Pounds Sterling, in either
case with respect to each day during each Interest Period pertaining to a
Eurocurrency Loan denominated in the applicable currency, the rate per annum
equal to the average (rounded upward to the nearest 1/16th of 1%) of the
respective rates notified to the Administrative Agent by each of the Reference
Banks as the rate at which such Reference Bank is offered deposits in such
currency at or about 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein.

 

6



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurocurrency Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements

 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the rates (expressed
as a decimal) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves) under any
regulations of the Board of Governors of the Federal Reserve System or other
governmental authority having jurisdiction with respect thereto dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board) maintained by a
member bank of such System.

 

“Euros” refers to the single currency of participating member states of the
European Union.

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means, with respect to any Alternate Currency on any date, the
rate at which such Alternate Currency may be exchanged into Dollars, as set
forth on such date on the relevant Reuters currency page at or about 11:00 A.M.,
London time, on such date. In the event that such rate does not appear on any
Reuters currency page, the “Exchange Rate” with respect to such Alternate
Currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, such
“Exchange Rate” shall instead be the Administrative Agent’s spot rate of
exchange in the interbank market where its foreign currency exchange operations
in respect of such Alternate Currency are then being conducted, at or about
11:00 A.M., local time, on such date for the purchase of Dollars with such
Alternate Currency, for delivery two Business Days later; provided, that if at
the time of any such determination, no such spot rate can reasonably be quoted,
the Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower under the Loan Documents, (a) Taxes imposed on (or measured by)
net income, net profits or overall gross receipts (including, without
limitation, branch profits or similar taxes) by any jurisdiction under the laws
of which such recipient is organized or resident, in which such recipient has an
office or with respect to which such recipient has any other connection (other
than a connection arising solely by reason of both (A) this Agreement and the
transactions

 

7



--------------------------------------------------------------------------------

contemplated hereby and (B) the Borrower being organized or resident,
maintaining an office or conducting business in such jurisdiction) and (b) any
Tax that is imposed under a law in effect on the date a Lender becomes a party
to this Agreement, except, in the case of an assignee, to the extent such Tax
was a Non-Excluded Tax with respect to such assignee’s assignor immediately
prior to such assignment.

 

“Existing Agreements” means, collectively, (i) that certain Amended and Restated
Five-year Credit Agreement, dated as of December 18, 2003, among the Borrower,
the lenders listed therein, The Bank of New York, as administrative agent, Bank
One, NA, as syndication agent, JP Morgan Chase Bank, Citibank, N.A. and Bank of
America, N.A., as documentation agents, Barclays Bank PLC, Commerzbank AG, New
York and Grand Cayman Branches, Fleet National Bank, The Bank of Nova Scotia and
Wachovia Bank, as managing agents, and Sumitomo Mitsui Banking Corporation and
SunTrust Bank, as co-agents, as amended, supplemented or otherwise modified; and
(ii) that certain Amended and Restated 364 Day Credit Agreement, dated as of
December 18, 2003, among the Borrower, the lenders listed therein, The Bank of
New York, as administrative agent, Bank One, NA, as syndication agent, JP Morgan
Chase Bank, Citibank, N.A. and Bank of America, N.A., as documentation agents,
Barclays Bank PLC, Commerzbank AG, New York and Grand Cayman Branches, Fleet
National Bank, The Bank of Nova Scotia and Wachovia Bank, as managing agents,
and Sumitomo Mitsui Banking Corporation and SunTrust Bank, as co-agents, as
amended, supplemented or otherwise modified.

 

“Existing Bank Debt” means all Debt (other than the Existing Letters of Credit)
under the Existing Agreements and all accrued and unpaid monetary obligations of
the Borrower under the Existing Agreements and all documents, instruments and
other agreements executed and delivered in connection therewith.

 

“Existing Letters of Credit” means each letter of credit set forth on Schedule
1.1.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

“Federal Funds Rate” shall mean, for any period, the rate of interest per annum
as determined by the Administrative Agent (rounded, if necessary, to the next
greater 1/100 of 1%) equal to the rate, as reported by the Swingline Bank to the
Administrative Agent, at which the Swingline Bank is offered overnight federal
funds by a federal funds broker selected by the Swingline Bank in an amount
approximately equal to the amount of the Swingline Loans, at or about 3:00 p.m.,
New York City time, on such day, provided that if such day is not a Business
Day, the Federal Funds Rate for such day shall be the rate at which the
Swingline Bank is offered overnight federal funds by such federal funds broker
at or about 3:00 p.m., New York City time, on the next preceding Business Day.

 

8



--------------------------------------------------------------------------------

“Fixed Rate Loans” means Committed Euro-Dollar Loans, Committed Alternate
Currency Loans or Money Market Loans (excluding Money Market Loans bearing
interest at the Base Rate pursuant to Section 8.1(a)) or any combination of the
foregoing.

 

“Interest Period” means: (1) with respect to each Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending two weeks or one,
two, three or six months thereafter, as the Borrower may elect in the applicable
Notice of Borrowing; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls (i) after the Maturity Date, or (ii) in another calendar
month, in either of which case such Interest Period shall end on the next
preceding Business Day;

 

(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (c)
below, end on the last Business Day of a calendar month; and

 

(c) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date;

 

(2) with respect to each Committed Base Rate Borrowing, the period commencing on
the date of such Borrowing and ending 30 days thereafter; provided that:

 

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (b) below) which would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding, Business Day; and

 

(b) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date;

 

(3) with respect to each Money Market Absolute Rate Borrowing, the period
commencing on the date of such Borrowing and ending such number of days
thereafter (but not less than 7 nor more than 180 days) as the Borrower may
elect in accordance with Section 2.3; provided that:

 

(a) any Interest Period (other than an Interest period defined pursuant to
clause (b) below) which would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding Business Day; and

 

(b) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date; and

 

9



--------------------------------------------------------------------------------

(4) with respect to each Swingline Loan, the period commencing on the date of
such Swingline Loan and ending seven days thereafter; provided that any Interest
Period which would otherwise end after the Maturity Date shall end on the
Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Issuing Bank” means The Bank of New York, JPMorgan Chase Bank, National
Association, Citibank, N.A., Bank of America, N.A. and/or Barclays Bank PLC,
each in its capacity as an issuer of Letters of Credit.

 

“Issuing Bank LC Exposure” means, at any time, with respect to an Issuing Bank,
the sum, without duplication, of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time issued by such Issuing Bank plus (b)
the aggregate amount of all LC Disbursements made by such Issuing Bank that have
not yet been reimbursed by or on behalf of the Borrower at such time.

 

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder. The amount of each Issuing
Bank’s LC Commitment is $100,000,000.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

 

“LC Exposure” means, at any time, (i) with respect to all of the Banks, the sum,
without duplication, of (a) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (b) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and (ii) with respect to each Bank, its Lender Percentage of the
amount determined under clause (i).

 

“Lender” means a Bank, an Issuing Bank or the Swingline Bank.

 

“Lender Percentage” means, with respect to any Bank at any time, a percentage
equal to a fraction, the numerator of which is such Bank’s Commitment, and the
denominator of which is the aggregate Commitments of all Banks.

 

“Letter of Credit” means any letter of credit (and any successive renewals
thereof) issued pursuant to this Agreement and any Existing Letters of Credit.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

 

10



--------------------------------------------------------------------------------

“Loan” means a Committed Loan or a Money Market Loan and, where appropriate, a
Swingline Loan, and “Loans” means Committed Loans or Money Market Loans or,
where appropriate, Swingline Loans, or any combination of the foregoing.

 

“Loan Documents” means the Agreement and the documentation in respect of each
Letter of Credit, and “Loan Document” means any one of them.

 

“Managing Agents” means Bank of Tokyo-Mitsubishi Trust Company, ING Capital LLC,
UBS AG, Stamford Branch and Wachovia Bank, National Association, in their
capacity as Managing Agents hereunder, and their respective successors in such
capacity.

 

“Margin Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the Eurocurrency Rate pursuant to Section 2.3.

 

“Material Debt” means Debt (other than the Obligations) of the Borrower and/or
one or more of its Domestic Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal amount exceeding $75,000,000.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $75,000,000.

 

“Maturity Date” means December 1, 2009, or, if such day is not a Business Day,
the next preceding Business Day.

 

“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d).

 

“Money Market Absolute Rate Loan” means a Money Market Domestic Absolute Rate
Loan or a Money Market Alternate Currency Absolute Rate Loan.

 

“Money Market Alternate Currency Absolute Rate Loan” has the meaning set forth
in Section 2.3(b).

 

“Money Market Alternate Currency Loan” means a Money Market Alternate Currency
Absolute Rate Loan or a Money Market Alternate Currency Margin Auction Loan.

 

“Money Market Alternate Currency Margin Auction Loan” has the meaning set forth
in Section 2.3(b).

 

“Money Market Domestic Absolute Rate Loan” has the meaning set forth in Section
2.3(b).

 

“Money Market Domestic Loan” means a Money Market Domestic Margin Auction Loan
or a Money Market Domestic Absolute Rate Loan.

 

“Money Market Domestic Margin Auction Loan” has the meaning set forth in Section
2.3(b).

 

11



--------------------------------------------------------------------------------

“Money Market Margin Auction Loan” means a Money Market Domestic Margin Auction
Loan or a Money Market Alternate Currency Margin Auction Loan (including such a
loan bearing interest at the Base Rate pursuant to Section 8.1(a)).

 

“Money Market Loan” means a Money Market Domestic Loan or a Money Market
Alternate Currency Loan.

 

“Money Market Margin” has the meaning set forth in Section 2.3(d).

 

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“mortgage” has the meaning set forth in Section 5.6.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of an ERISA Group
has an obligation to make contributions or has within the preceding five plan
years made contributions, including for these purposes any Person which ceased
to be a member of such ERISA Group during such five year period.

 

“Non-Excluded Taxes” means all Taxes, other than Excluded Taxes, that are
imposed on the Administrative Agent or any Lender on or with respect to any
payment made by the Borrower under the Loan Documents.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.2), Notice of Money Market Borrowing (as defined in Section 2.3(f)),
or a Notice of Swingline Borrowing (as defined in Section 2.17(b)).

 

“Obligations” means the obligations of the Borrower hereunder, including in
respect of the principal of and interest on the Loans, in respect of the Letters
of Credit, and in respect of the fees and other amounts owing hereunder.

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 9.6(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any

 

12



--------------------------------------------------------------------------------

member of any ERISA Group for employees of any member of such ERISA Group or
(ii) has at any time within the preceding five years been maintained, or
contributed to, by any Person which was at such time a member of such ERISA
Group for employees of any Person which was at such time a member of such ERISA
Group.

 

“Pounds Sterling” refers to the lawful currency of the United Kingdom.

 

“Pricing Level I” will be applicable for so long as the Senior Unsecured Debt
Rating is A or higher by S&P or A2 or higher by Moody’s.

 

“Pricing Level II” will be applicable for so long as the Senior Unsecured Debt
Rating is A- by S&P or A3 by Moody’s.

 

“Pricing Level III” will be applicable for so long as the Senior Unsecured Debt
Rating is BBB+ by S&P or Baa1 by Moody’s.

 

“Pricing Level IV” will be applicable for so long as the Senior Unsecured Debt
Rating is BBB by S&P or Baa2 by Moody’s.

 

“Pricing Level V” will be applicable for so long as the Senior Unsecured Debt
Rating is BBB- by S&P and Baa3 by Moody’s.

 

“Pricing Level VI” will be applicable for so long as the Senior Unsecured Debt
Rating is BBB- by S&P or Baa3 by Moody’s and Pricing Level V does not apply.

 

“Pricing Level VII” will be applicable for so long as the Senior Unsecured Debt
Rating is BB+ or lower by S&P or Ba1 or lower by Moody’s.

 

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent in New York City from time to time as its prime commercial lending rate.

 

“Principal Property” means any mill, converting plant, manufacturing plant,
manufacturing facility, including, in each case, the equipment therein, or
timberlands, located within the continental United States of America (other than
any of the foregoing acquired principally for the control or abatement of
atmospheric pollutants or contaminants or water, noise, odor or other pollution,
or any facility financed from the proceeds of pollution control or revenue
bonds), having a gross book value (without deductions of any applicable
depreciation reserves) on the date as of which the determination is being made
of more than two percent of Consolidated Net Tangible Assets, but shall not
include any minerals or mineral rights, or any timberlands designated by the
Board of Directors of the Borrower or of a Domestic Subsidiary thereof, as the
case may be, as being held primarily for development and/or sale.

 

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

 

13



--------------------------------------------------------------------------------

“Reference Banks” means The Bank of New York and JPMorgan Chase Bank, National
Association.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Required Banks” means at any time Banks having, more than 50% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
having an aggregate Credit Exposure of more than 50% of the aggregate Credit
Exposure of all Banks. For purposes of determining “Required Banks” on any date
of determination, Credit Exposure shall be calculated using the Exchange Rates
in effect on such date of determination or, in the event such date of
determination is not a Test Date, on the immediately preceding Test Date.

 

“Responsible Officer” means the chief executive officer, the chief financial
officer, the chief accounting officer, the treasurer or the general counsel of
the Borrower.

 

“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Maturity Date.

 

“S&P” means Standard & Poor’s Rating Group, a division of the McGraw-Hill
Companies, or any successor thereto.

 

“Senior Unsecured Debt Ratings” means the Borrower’s senior unsecured non-credit
enhanced long-term debt ratings designated from time to time by S&P and Moody’s.

 

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Borrower as defined in Rule 1-02 of Regulation S-X under the
Securities Exchange Act of 1934.

 

“Spread Loan” means a Committed Euro-Dollar Loan, a Committed Alternate Currency
Loan or a Money Market Margin Auction Loan.

 

“Subsidiary” means a Corporation more than 50% of the Voting Stock of which is
owned or controlled, directly or indirectly, by the Borrower or by one or more
other Subsidiaries of the Borrower, or by the Borrower and one or more other
Subsidiaries of the Borrower.

 

“Swingline Bank” means The Bank of New York in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Commitment” means, with respect to the Swingline Bank, the commitment
of the Swingline Bank to make Swingline Loans hereunder. The amount of the
Swingline Bank’s Swingline Commitment is $50,000,000.

 

“Swingline Exposure” means, at any time, the aggregate outstanding principal
amount of all Swingline Loans at such time. The Swingline Exposure of any Bank
at any time shall be its Lender Percentage of the Swingline Exposure at such
time.

 

“Swingline Loan” means a loan made pursuant to Section 2.17.

 

“Syndication Agents” means JPMorgan Chase Bank, National Association and
Citibank, N.A. in their capacity as Syndication Agents hereunder, and their
successors in such capacity.

 

14



--------------------------------------------------------------------------------

“Tax” means any present or future income, stamp or other tax, levy, impost,
duty, charge, fee, deduction or withholding now or hereafter imposed, levied,
collected, withheld or assessed by any governmental authority.

 

“Test Date” means the last Business Day of each calendar quarter.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of any ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“Voting Stock” means stock of the class or classes having general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of a Corporation (irrespective of whether or not
at the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).

 

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Banks.

 

Section 1.3 Types of Borrowing. The term “Borrowing” denotes the aggregation of
Loans of one or more Banks to be made to the Borrower pursuant to Article 2 on a
single date and for a single Interest Period. Borrowings are classified for
purposes of this Agreement by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Eurocurrency Borrowing” is a Borrowing comprised of
Eurocurrency Loans), by reference to the type of currency of the Loans
comprising such Borrowing (e.g., a “Domestic Borrowing” is a Borrowing comprised
of Committed Domestic Loans or Money Market Domestic Loans) or by reference to
the provisions of Article 2 under which participation therein is determined
(e.g., a “Committed Domestic Borrowing” is a Borrowing under Section 2.1 in
Dollars in which all Banks participate in proportion to their Commitments, while
a “Money Market Borrowing” is a Borrowing under Section 2.3 in which the Bank
participants are determined on the basis of their bids in accordance therewith).

 

ARTICLE 2

THE CREDITS

 

Section 2.1 Commitments. During the Revolving Credit Period each Bank severally
agrees, on the terms and conditions set forth in this Agreement, to make loans
in one or more Agreement Currencies to the Borrower pursuant to this Section
from time to time in amounts

 

15



--------------------------------------------------------------------------------

such that the Committed Credit Exposure of such Bank shall not exceed the amount
of its Commitment. Each Borrowing under this Section shall be in an aggregate
principal amount of (a) $10,000,000 or any larger multiple of $1,000,000, or (a)
if such Borrowing is denominated in a currency other than Dollars, the Dollar
Equivalent amount of the amount determined under clause (a) (except that any
such Borrowing may be in the aggregate amount available in accordance with
Section 3.2(b)) and shall be made from the several Banks ratably in proportion
to their respective Commitments. Within the foregoing limits, the Borrower may
borrow under this Section, repay, or to the extent permitted by Section 2.11,
prepay Committed Loans and reborrow at any time during the Revolving Credit
Period under this Section.

 

Section 2.2 Notice of Borrowing. The Borrower shall give the Administrative
Agent notice of a proposed Borrowing under Section 2.1 or Section 2.2 (a “Notice
of Committed Borrowing”), signed by a Responsible Officer, not later than 12:00
Noon (New York City time) (i) on the date of each proposed Committed Base Rate
Borrowing, (ii) on the third Business Day before each proposed Committed
Euro-Dollar Borrowing, and (iii) on the fourth Business Day before each
Committed Alternate Currency Borrowing, in each case specifying:

 

(a) the currency for such Borrowing, which shall be either Dollars or an
Alternate Currency,

 

(b) the date of such Borrowing, which shall be a Business Day,

 

(c) the aggregate amount of such Borrowing,

 

(d) whether the Loans comprising such Borrowing are to be Committed Base Rate
Loans, Committed Euro-Dollar Loans or Committed Alternate Currency Loans, and

 

(e) in the case of a Committed Euro-Dollar Borrowing or a Committed Alternate
Currency Borrowing, the duration of the Interest Period applicable thereto,
subject to the provisions of the definition of Interest Period.

 

Section 2.3 Money Market Borrowings.

 

(a) The Money Market Option. In addition to Borrowings pursuant to Section 2.1,
the Borrower may, as set forth in this Section, request the Banks during the
Revolving Credit Period to make offers to make Money Market Loans in Dollars or
any Alternate Currency to the Borrower. The Banks may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

 

(b) Money Market Quote Request. When the Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile transmission a Money Market Quote
Request substantially in the form of Exhibit C hereto so as to be received no
later than 12:00 Noon (New York City time) on (x) the sixth Business Day prior
to the date of Borrowing proposed therein, in the case of any such Money Market
Loan in an Alternate Currency pursuant to a Margin Auction (each a “Money Market
Alternate Currency Margin Auction Loan”) or pursuant to an Absolute Rate

 

16



--------------------------------------------------------------------------------

Auction (each a “Money Market Alternate Currency Absolute Rate Loan”), (y) the
fifth Business Day prior to the date of Borrowing proposed therein, in the case
of any such Money Market Loan in Dollars pursuant to a Margin Auction (each a
“Money Market Domestic Margin Auction Loan”), or (z) the Business Day next
preceding the date of Borrowing proposed therein, in the case of any such Money
Market Loan in Dollars pursuant to an Absolute Rate Auction (each a “Money
Market Domestic Absolute Rate Loan”) (or, in any case, such other time or date
as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified the Banks not later than the date of the Money Market Quote
Request for the first Margin Auction or Absolute Rate Auction for which such
change is to be effective) specifying:

 

(i) the currency for such Borrowing, which shall be either Dollars or an
Alternate Currency,

 

(ii) the proposed date of Borrowing, which shall be a Business Day,

 

(iii) the aggregate amount of such Borrowing, which shall be (1) $20,000,000 or
a larger multiple of $5,000,000, or (2) if such Borrowing is denominated in a
currency other than Dollars, the Dollar Equivalent amount of the amount
determined under clause (1),

 

(iv) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

 

(v) whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Absolute Rate.

 

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. The Borrower may not
request offers to make Money Market Loans for more than one currency in a single
Money Market Quote Request. No more than four Money Market Quote Requests shall
be given in any one calendar month.

 

(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, the Administrative Agent shall send to the Banks by telex or
facsimile transmission an Invitation for Money Market Quotes substantially in
the form of Exhibit D hereto, which shall constitute an invitation by the
Borrower to each Bank to submit Money Market Quotes offering to make the Money
Market Loans to which such Money Market Quote Request relates in accordance with
this Section.

 

(d) Submission and Contents of Money Market Quotes. (i) Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by telex or facsimile transmission at its offices specified
in or pursuant to Section 9.1 not later than (x) 2:00 P.M. (New York City time)
on the fifth Business Day prior to the proposed date of Borrowing, in the case
of any Money Market Alternate Currency Borrowing, (y) 2:00 P.M. (New York City
time) on the fourth Business Day prior to the proposed date of Borrowing, in the
case of any Money Market Domestic Margin Auction Borrowing, or (z) 9:15 A.M.
(New York City

 

17



--------------------------------------------------------------------------------

time) on the proposed date of Borrowing, in the case of any Money Market
Domestic Absolute Rate Borrowing (or, in either case, such other time or date as
the Borrower and the Administrative Agent shall have mutually agreed and shall
have notified the Banks not later than the date of the Money Market Quote
Request for the first Margin Auction or Absolute Rate Auction for which such
change is to be effective); provided that Money Market Quotes submitted by the
Administrative Agent (or any affiliate of the Administrative Agent) in the
capacity of a Bank may be submitted, and may only be submitted, if the
Administrative Agent or such affiliate notifies the Borrower of the terms of the
offer or offers contained therein not later than (x) 1:00 P.M. (New York City
time) on the fifth Business Day prior to the proposed date of Borrowing, in the
case of any Money Market Alternate Currency Borrowing, (y) 1:00 P.M. (New York
City time) on the fourth Business Day prior to the proposed date of Borrowing,
in the case of any Money Market Domestic Margin Auction Borrowing, or (z) 9:00
A.M. (New York City time) on the proposed date of Borrowing in the case of any
Money Market Domestic Absolute Rate Borrowing. Subject to Articles 3 and 6, any
Money Market Quote so made shall be irrevocable except with the written consent
of the Administrative Agent given on the instructions of the Borrower.

 

(ii) Each Money Market Quote shall be in substantially the form of Exhibit E
hereto, may set forth up to five separate offers by the quoting Bank with
respect to each Interest Period specified in the related Invitation for Money
Market Quotes, and shall in any case specify:

 

(A) the proposed date of Borrowing,

 

(B) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be (1) $5,000,000 or a larger multiple
of $1,000,000, or (2) if such Money Market Loan is denominated in a currency
other than Dollars, the Dollar Equivalent amount of the amounts determined under
clause (1), (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,

 

(C) in the case of a Margin Auction, the margin above or below the applicable
Eurocurrency Rate (the “Money Market Margin”) offered for each such Money Market
Loan, expressed as a percentage (specified to the nearest 1/10,000th of 1%) to
be added to or subtracted from such base rate,

 

(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and

 

(E) the identity of the quoting Bank.

 

18



--------------------------------------------------------------------------------

(iii) Any Money Market Quote shall be disregarded if it:

 

(A) is not substantially in conformity with Exhibit E hereto or does not specify
all of the information required by subsection (d)(ii);

 

(B) contains qualifying, conditional or similar language;

 

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

 

(D) arrives after the time set forth in subsection (d)(i).

 

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (x) of any Money Market Quote submitted by a Bank that is
in accordance with subsection (d), and (y) of any Money Market Quote that
amends, modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Bank with respect to the same Money Market Quote Request. Any
such subsequent Money Market Quote shall be disregarded by the Administrative
Agent unless such subsequent Money Market Quote is submitted solely to correct a
manifest error in such former Money Market Quote. The Administrative Agent’s
notice to the Borrower shall specify (A) the aggregate principal amount of Money
Market Loans for which offers have been received for each Interest Period
specified in the related Money Market Quote Request, (B) the respective
principal amounts and Money Market Margins or Money Market Absolute Rates, as
the case may be, so offered and (C) if applicable, limitations on the aggregate
principal amount of Money Market Loans for which offers in any single Money
Market Quote may be accepted.

 

(g) Acceptance and Notice by Borrower. Not later than 10:00 A.M. (New York City
time) on (x) the fourth Business Day prior to the proposed date of Borrowing, in
the case of a Money Market Alternate Currency Borrowing, (y) the third Business
Day prior to the proposed date of Borrowing, in the case of a Money Market
Domestic Margin Auction Borrowing, or (z) the proposed date of Borrowing, in the
case of a Money Market Domestic Absolute Rate Borrowing (or, in any case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified the Banks not later than the date of the
Money Market Quote Request for the first Margin Auction or Absolute Rate Auction
for which such change is to be effective), the Borrower shall notify the
Administrative Agent of its acceptance or non acceptance of the offers so
notified to it pursuant to subsection (e). In the case of acceptance, such
notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount (in the applicable currency) of offers for each Interest Period
that are accepted. The Borrower may accept any Money Market Quote in whole or in
part; provided that:

 

(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request,

 

(ii) the principal amount of each Money Market Borrowing must be (1) $20,000,000
or a larger multiple of $5,000,000, or (2) if such Money Market Loan is
denominated in a currency other than Dollars, the Dollar Equivalent amount of
the amounts determined under clause (1),

 

19



--------------------------------------------------------------------------------

(iii) acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be, and

 

(iv) the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

 

(i) Allocation by Administrative Agent. If offers are made by two or more Banks
with the same Money Market Margins or Money Market Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which such offers are accepted for the related Interest Period, the principal
amount of Money Market Loans in respect of which such offers are accepted shall
be allocated by the Administrative Agent among such Banks as nearly as possible
(in multiples of $1,000,000 (or the Dollar Equivalent), as the Administrative
Agent may deem appropriate) in proportion to the aggregate principal amounts of
such offers. Determinations by the Administrative Agent of the amounts of Money
Market Loans shall be conclusive in the absence of manifest error.

 

Section 2.4 Notice to Banks; Funding of Loans.

 

(a) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s share (if
any) of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by the Borrower.

 

(b) Not later than (x) 2:00 p.m. (New York City time) on the date of each
Domestic Borrowing, or (y) 11:00 a.m. (London time) on the date of each
Alternate Currency Borrowing, each Bank participating therein shall (except as
provided in subsection (c) of this Section) make available its share of such
Borrowing to the Administrative Agent (i) in the case of each Domestic
Borrowing, at such location in New York City as shall have been specified from
time to time by the Administrative Agent (the “Domestic Funding Office”), or
(ii) in the case of each Alternate Currency Borrowing, at such location in
London as shall have been specified from time to time by the Administrative
Agent (the “Alternate Currency Funding Office), in each case in funds
immediately available at such location. Unless the Administrative Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Administrative Agent will make the funds so received from the
Banks available to the Borrower at the Administrative Agent’s aforesaid
location. Notwithstanding anything to the contrary herein contained, any Bank
may cause its Alternate Currency Loans to be made by any branch affiliate or
international banking facility of such Bank, provided, that such Bank shall
remain responsible for all of its obligations hereunder and no additional taxes,
costs or other burdens shall be imposed upon the Borrower or the Administrative
Agent as a result thereof.

 

(c) If any Bank makes a new Loan in a particular currency on a day on which the
Borrower is to repay all or any part of an outstanding Loan from such Bank in
the same currency, such Bank shall apply the proceeds of its new Loan to make
such repayment and only an amount equal to the difference (if any) between the
amount being borrowed and the amount

 

20



--------------------------------------------------------------------------------

being repaid shall be made available by such Bank to the Administrative Agent as
provided in subsection (b), or remitted by the Borrower to the Administrative
Agent as provided in Section 2.12, as the case may be.

 

(d) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section 2.4 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Administrative Agent, such Bank and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount (in the applicable currency) together with interest (in the
applicable currency) thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, a rate per annum equal
to (x) in the case of Domestic Borrowings, the higher of the Federal Funds
Effective Rate and the interest rate applicable thereto pursuant to Section 2.7,
or (y) in the case of Alternate Currency Borrowings the interest rate applicable
thereto pursuant to Section 2.7, and (ii) in the case of such Bank (x) in the
case of Domestic Borrowings, the Federal Funds Rate, or (y) in the case of
Alternate Currency Borrowings, the interest rate applicable thereto pursuant to
Section 2.7. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement. The provisions of
this Section 2.4(d) shall not relieve any Bank of responsibility for its
obligations under this Agreement or any default in the performance thereof.

 

Section 2.5 Evidence of Debt.

 

(a) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to the appropriate lending
office of such Bank resulting from each Loan made by such lending office of such
Bank from time to time, including the amounts of principal and interest payable
and paid to such lending office of such Bank from time to time under this
Agreement.

 

(b) The Administrative Agent shall maintain the Register pursuant to subsection
9.6(c), and a subaccount for each Bank, in which Register and subaccounts (taken
together) shall be recorded (i) the amount of each Loan made hereunder, the type
of each Loan made and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Bank hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Bank’s share thereof.

 

(c) The entries made in the Register and accounts maintained pursuant to
paragraphs (a) and (b) of this subsection 2.5 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Bank or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Bank in accordance with the
terms of this Agreement.

 

21



--------------------------------------------------------------------------------

Section 2.6 Maturity of Loans. Each Loan shall mature, and the principal amount
thereof shall be due and payable, on the last day of the Interest Period
applicable to thereto.

 

Section 2.7 Interest Rates. (a) Committed Base Rate Loans. Each Committed Base
Rate Loan shall bear interest on the outstanding principal amount thereof, for
each day from the date such Loan is made until it becomes due, at a rate per
annum equal to the Base Rate for such day. Such interest shall be payable for
each Interest Period on the last day thereof.

 

(b) Committed Eurocurrency Loans. Subject to Section 8.1(a), each Eurocurrency
Loan made pursuant to Section 2.1 shall bear interest on the outstanding,
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of the Applicable Percentage plus the applicable
Eurocurrency Rate. Such interest shall be payable for each Interest Period on
the last day thereof and, if such Interest Period is longer than three months,
at intervals of three months after the first day thereof.

 

(c) Money Market Loans. Subject to Section 8.1(a), each Money Market Margin
Auction Loan shall bear interest on the outstanding principal amount thereof,
for the Interest Period applicable thereto, at a rate per annum equal to the sum
of the Eurocurrency Rate for such Interest Period (determined in accordance with
Section 2.7(b) as if the related Money Market Margin Auction Borrowing were a
Committed Euro-Dollar Borrowing) plus (or minus) the Money Market Margin quoted
by the Bank making such Loan in accordance with Section 2.3). Each Money Market
Absolute Rate Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the Money Market Absolute Rate quoted by the Bank making such Loan in
accordance with Section 2.3. All such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof.

 

(d) Swingline Loans. Each Swingline Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Swingline Loan is made
until it becomes due, at a rate per annum equal to the sum of the Applicable
Percentage plus the Federal Funds Rate. Such interest shall be payable for each
Interest Period on the last day thereof. Any overdue principal of or interest on
a Swingline Loan shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to the sum of 1% plus the rate otherwise applicable to
Swingline Loans for such day thereof.

 

(e) Overdue Amounts.

 

(i) Base Rate. Any overdue principal of or interest on any Committed Base Rate
Loan, and any overdue payments in respect of fees payable hereunder, shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 1% plus the rate otherwise applicable to Committed Base Rate Loans
for such day.

 

22



--------------------------------------------------------------------------------

(ii) Swingline. Any overdue principal of or interest on a Swingline Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 1% plus the rate otherwise applicable to Swingline Loans for
such day.

 

(iii) Money Market Domestic. Any overdue principal of or interest on any Money
Market Domestic Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 1% plus the Base Rate for such day.

 

(iv) Eurocurrency. Any overdue principal of or interest on any Eurocurrency Loan
shall bear interest, payable on demand, for each day from and including the date
payment thereof was due to but excluding the date of actual payment, at a rate
per annum equal to the sum of 1% plus the Applicable Percentage plus the
quotient obtained (rounded upward, if necessary, to the next higher 1/100 of 1%)
by dividing (x) the average (rounded upward, if necessary, to the next higher
1/16 of 1%) of the respective rates per annum at which one day (or, if such
amount due remains unpaid for more than three Business Days, then for such other
period of time not longer than six months as the Administrative Agent may
select) deposits in the currency in which such Eurocurrency Loan is denominated
in an amount approximately equal to such overdue payment due to each of the
Reference Banks are offered to such Reference Bank in the London interbank
market for the applicable period determined as provided above by (y) 1.00 minus
the Eurocurrency Reserve Requirements (or, if the circumstances described in
clause (a) or (b) of Section 8.1 shall exist, at a rate per annum equal to the
sum of 1% plus the rate applicable to Committed Base Rate Loans for such day).

 

(f) Determination of Rates. The Administrative Agent shall determine each
interest rate applicable to the Loans hereunder. The Administrative Agent shall
give prompt notice to the Borrower and the participating Banks of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error.

 

(g) Reference Banks. Each Reference Bank agrees to use its best efforts to
furnish quotations to the Administrative Agent as contemplated by this Section.
If any Reference Bank does not furnish a timely quotation, the Administrative
Agent shall determine the relevant interest rate on the basis of the quotation
or quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Section 8.1
shall apply. If any Reference Bank shall for any reason no longer have a
Commitment or any Loans, such Reference Bank shall thereupon cease to be a
Reference Bank, and if, as a result, there shall only be one Reference Bank
remaining, the Administrative Agent (after consultation with the Banks and with
the consent of the Borrower (which consent shall not be unreasonably withheld))
shall, by notice to the Borrower and the Banks, designate another Bank as a
Reference Bank so that there shall at all times be at least two Reference Banks.

 

Section 2.8 Fees.

 

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of the Banks ratably a facility fee at a rate per annum equal to the
Applicable

 

23



--------------------------------------------------------------------------------

Percentage. Such facility fee shall accrue (i) from and including the Effective
Date to but excluding the Maturity Date, on the daily average aggregate amount
of the Commitments (whether used or unused) and (ii) from and including the
Maturity Date to but excluding the date that there shall no longer be any Credit
Exposure, on the daily average aggregate Credit Exposure of all Banks.

 

(b) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
account of the Banks ratably in accordance with their Commitments a utilization
fee, for each day that the aggregate Credit Exposure of all Banks exceeds 50.0%
of the aggregate Commitments, at a rate per annum equal to 0.125% of the
aggregate Credit Exposure of all Banks. For purposes of determining the
utilization fee on any date of determination, Credit Exposure shall be
calculated using, with respect to each Alternate Currency Loan, the relevant
Exchange Rate in effect on the date on which the interest rate for such
Alternate Currency Loan was determined pursuant to the provisions of this
Agreement.

 

(c) LC Fees. The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Bank a participation fee with respect to its participations in
Letters of Credit, which shall accrue at a rate per annum equal to the
Applicable Percentage on the average daily amount of such Bank’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Bank’s Commitment terminates and the date on
which such Bank ceases to have any LC Exposure and (ii) to each Issuing Bank for
its own account (1) a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Borrower and such Issuing Bank on the
average daily aggregate undrawn amount of such Issuing Bank’s Letters of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements in
respect thereof) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, and (2) such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued by it or processing of drawings thereunder.

 

(d) Payments. Accrued fees under this Section (other than fees payable under
Section 2.8(c)(ii)(2)), shall be payable quarterly on each March 31, June 30,
September 30 and December 31 of each year, commencing on the first such date to
occur after the date hereof and upon each reduction of the Commitments; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any fees payable Section 2.8(c)(ii)(2)
shall be payable within ten days after demand.

 

Section 2.9 Optional Termination, Reduction or Increase of Commitments. (a)
During the Revolving Credit Period, the Borrower may, upon at least three
Business Days’ notice to the Administrative Agent, (i) terminate the Commitments
at any time, if there is no Credit Exposure at such time or (ii) ratably reduce
from time to time by an aggregate amount of $5,000,000 or in an integral
multiple of $1,000,000 in excess thereof, the aggregate amount of the
Commitments in excess of the aggregate Credit Exposure.

 

24



--------------------------------------------------------------------------------

(b) The Borrower may at any time and from time to time on or prior to the
Business Day immediately preceding the Maturity Date, at its sole cost and
expense, request any one or more of the Banks that is reasonably satisfactory to
the Swingline Bank and each Issuing Bank to increase its Commitment (the
decision to increase the Commitment of a Bank to be within the sole and absolute
discretion of such Bank), or any Person (other than a Bank) that is reasonably
satisfactory to the Administrative Agent, the Swingline Bank and each Issuing
Bank to provide a new Commitment, by submitting to the Administrative Agent a
Commitment Increase Supplement duly executed by the Borrower and each such Bank
or other Person, as the case may be. If such Commitment Increase Supplement is
in the specified form, the Administrative Agent shall execute such Commitment
Increase Supplement and deliver a copy thereof to the Borrower and each such
Bank or other Person, as the case may be. Upon execution and delivery of such
Commitment Increase Supplement by the Administrative Agent, (i) in the case of
each such Bank, such Bank’s Commitment shall be increased to the amount set
forth in such Commitment Increase Supplement, (ii) in the case of each such
other Person, such other Person shall become a party hereto and shall for all
purposes of the Loan Documents be deemed a “Bank” having a Commitment as set
forth in such Commitment Increase Supplement, and (iii) in each case, the
Commitment of such Bank or such other Person, as the case may be, shall be as
set forth in the applicable Commitment Increase Supplement; provided, however,
that:

 

(A) each such increase shall be in an aggregate amount not less than $50,000,000
or an integral multiple of $5,000,000 in excess thereof,

 

(B) immediately after giving effect to each such increase, the aggregate amount
of all Commitments shall not exceed $1,500,000,000;

 

(C) if Loans would be outstanding immediately after giving effect to each such
increase, then simultaneously with such increase (1) each such Bank, each such
other Person and each other Bank having a Commitment (upon appropriate notice
thereof) shall be deemed to have entered into a master assignment and acceptance
agreement, in form and substance substantially similar to Exhibit A, pursuant to
which each such other Bank shall have assigned to each such Bank and each such
other Person a portion of its Committed Loans, LC Exposure and Swingline
Exposure necessary to reflect proportionately the Commitments as adjusted in
accordance with this subsection (b), and (2) in connection with such assignment,
each such Bank and each such other Person shall pay to the Administrative Agent,
for the account of the other Banks, such amount as shall be necessary to
appropriately reflect the assignment to it of Committed Loans, LC Exposure and
Swingline Exposure and in connection with such master assignment each such other
Bank may treat the assignment of Committed Borrowings (other than Committed Base
Rate Borrowings) as a prepayment for purposes of Section 2.13;

 

(D) the Administrative Agent shall have received such certificates, legal
opinions and other items as it shall reasonably request in connection with such
increase; and

 

25



--------------------------------------------------------------------------------

(E) the Commitments may not be increased more than two times per year.

 

Section 2.10 Mandatory Termination of Commitments; Effect of Termination or
Reduction. The Commitments shall terminate on the Maturity Date, and any Loans
and LC Disbursements then outstanding (together with accrued interest thereon)
shall be due and payable on such date. Each termination or reduction of the
Commitments (including pursuant to Section 2.9) in accordance with this
Agreement shall be permanent.

 

Section 2.11 Optional and Mandatory Prepayments.

 

(a) Optional Prepayments. The Borrower may, upon (i) the same Business Day’s
notice to the Administrative Agent, prepay any Committed Base Rate Borrowing or
Swingline Loan (or any Money Market Borrowing bearing interest at the Base Rate
pursuant to Section 8.1(a)) or (ii) three Business Days’ notice to the
Administrative Agent, prepay any Committed Euro-Dollar Loan or any Committed
Alternate Currency Borrowing, in whole at any time, or from time to time in part
in amounts aggregating $5,000,000 (or, if less, the aggregate amount of the
Borrowing then outstanding) or any larger multiple of $1,000,000 (or, such
Dollar Equivalent if such Borrowing is denominated in a currency other than
Dollars). Each such optional prepayment shall be applied to prepay ratably the
Loans of the several Banks included in such Borrowing.

 

(b) Mandatory Prepayments. If, at any time during the Revolving Credit Period,
for any reason (i) the aggregate Credit Exposure of all Banks exceeds the
aggregate sum of the Commitments then in effect, the Borrower shall without
notice or demand immediately prepay the Loans and, to the extent necessary, make
a deposit in an account with the Administrative Agent pursuant to Section
2.16(i), in the aggregate amount necessary to eliminate such excess.
Notwithstanding anything to the contrary contained in this Section 2.11(b), such
mandatory prepayments or deposits that would otherwise be required pursuant to
this Section 2.11(b) solely as a result of fluctuations in Exchange Rates from
time to time shall only be required to be made (i) in the event that on any date
the aggregate Credit Exposure of all Banks exceeds 110% of the aggregate sum of
the Commitments then in effect, on such date, on the basis of the Exchange Rates
in effect on such date, or (ii) in the event that on any Test Date the aggregate
Credit Exposure of all Banks exceeds the aggregate sum of the Commitments then
in effect, on such Test Date, on the basis of the Exchange Rates in effect on
such Test Date.

 

(c) Generally. Each prepayment whether optional or mandatory shall consist of
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment and in the case of a prepayment of a Fixed Rate Borrowing,
together with compensation therefor pursuant to Section 2.13. Upon receipt of a
notice of prepayment pursuant to this Section, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s share (if
any) of such prepayment and such notice shall not thereafter be revocable by the
Borrower.

 

Section 2.12 General Provisions as to Payments. (a) The Borrower shall make each
payment of principal of, and interest on, the Loans and fees hereunder, and
(except to the extent otherwise provided in Section 2.16) LC Disbursements,
without set-off, counterclaim or other

 

26



--------------------------------------------------------------------------------

deduction, (a) with respect to each such payment in Dollars, not later than
12:00 Noon (New York City time) on the date when due, in funds immediately
available in New York City, to the Administrative Agent at the Domestic Funding
Office, and (b) with respect to each such payment in an Alternate Currency, not
later than 11:00 A.M. (London time) on the date when due, in funds immediately
available in London, to the Administrative Agent at the Alternate Currency
Funding Office. Except as otherwise provided in Section 8.5, the Administrative
Agent will promptly distribute (i) to each Bank its ratable share of each such
payment received by the Administrative Agent for the account of the Banks, (ii)
to each Issuing Bank each payment received by the Administrative Agent for the
account of such Issuing Bank and (iii) to the Swingline Bank each payment
received by the Administrative Agent for the account of the Swingline Bank.
Whenever any payment hereunder (other than payments in respect of any Committed
Euro-Dollar Loan, any Committed Alternate Currency Loan, or any Money Market
Margin Auction Loan) shall be due on a day which is not a Business Day, the date
for payment thereof shall be extended to the next succeeding Business Day.
Whenever any payments in respect of any Committed Euro-Dollar Loan, any
Committed Alternate Currency Loan, or any Money Market Margin Auction Loan shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day unless such Business Day falls
in another calendar month, in which case the date for payment thereof shall be
the next preceding Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time. Each payment of the principal of, or interest on, a Loan or
an LC Disbursement shall be payable in the Agreement Currency in which such Loan
or LC Disbursement is denominated, and all such payments of fees pursuant to
Section 2.8 shall be payable in Dollars.

 

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

Section 2.13 Funding Losses. If the Borrower makes any payment of principal with
respect to any Fixed Rate Loan (pursuant to Article 6 or 8 or otherwise) on any
day other than the last day of the Interest Period applicable thereto, or the
last day of an applicable period fixed pursuant to Section 2.7(e), or if the
Borrower fails to borrow any Fixed Rate Loans after notice has been given to any
Bank in accordance with Section 2.4(a), or if the Borrower fails to repay any
Loan (other than a Committed Base Rate Loan) on the due date therefor in
accordance with Section 2.11(a), the Borrower shall reimburse each Bank within
15 days after demand for any resulting loss or expense incurred by it (or by an
existing or prospective Participant in the related Loan), including (without
limitation) any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or failure to borrow, provided that such Bank shall have delivered to
the Borrower a certificate as to the amount of such loss or expense, setting
forth in reasonable detail the calculation thereof, which certificate shall be
conclusive if prepared in good faith and on a reasonable basis.

 

27



--------------------------------------------------------------------------------

Section 2.14 Computation of Interest and Fees. (a) Interest on Committed Base
Rate Loans and LC Disbursements shall be computed on the basis of a 365 or 366
day year for the actual number of days elapsed. Interest on all Loans other than
Committed Base Rate Loans shall be computed on the basis of a 360 day year for
the actual number of days elapsed.

 

(b) All fees shall be computed on the basis of a year of 360 days and paid for
the actual number of days elapsed (including the first day but excluding the
last day).

 

Section 2.15 Special Mandatory Prepayment/Commitment Termination. If either of
the events described in Sections 2.15(a) and 2.15(b) below (each a “Change in
Control”) occur, at any time during the 45 day period following the Event Date,
Required Banks may determine to require a special mandatory prepayment of all
Loans outstanding hereunder and terminate the Commitments of all of the Banks
following 180 days notice to the Borrower. If the Required Banks shall make such
a determination, on the 180th day following notice to the Borrower of such
determination, all Obligations shall be immediately due and payable and the
Commitments of all Banks hereunder shall terminate. Promptly after a Responsible
Officer obtains knowledge of a Change of Control, the Borrower shall deliver to
the Administrative Agent and each Bank written notice thereof, provided that
with respect to a Change of Control referred to in Section 2.15(b), the
knowledge of each Responsible Officer shall be limited to information pursuant
to formal written notices delivered to the Borrower of which such Responsible
Officer is aware and information in public securities law filings. The events
which may permit such special mandatory prepayment and Commitment termination
are:

 

(a) During any period of three consecutive years individuals who at the
beginning of such period constituted the board of directors of the Borrower,
together with any directors whose election or nomination for election by the
Borrower’s stockholders was approved by a vote of at least majority of the
directors then still in office who were directors at the beginning of the
period, cease for any reason to constitute a majority of the board of directors
of the Borrower.

 

(b) Any person or group of persons (within the meaning of Section 13 and 14 of
the Exchange Act) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Exchange Act) of Voting Securities of the Borrower representing in excess of 35%
of the votes entitled to vote for the election of directors of the Borrower.

 

For purposes of this Section 2.15:

 

“Voting Securities” means all capital stock of the Borrower which is ordinarily
entitled to vote for the election of directors.

 

“Event Date” means the date on which the Borrower notifies the Banks, in
writing, that an event described in Section 2.15(a) or 2.15(b) above has
occurred.

 

28



--------------------------------------------------------------------------------

Section 2.16 Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Dollars for its own
account, in a form acceptable to the Administrative Agent and an Issuing Bank
selected by the Borrower, at any time and from time to time during the period
from the Effective Date to the fifteenth Business Day immediately preceding the
last day of the Revolving Credit Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, such Issuing Bank relating to
any Letter of Credit issued by such Issuing Bank, the terms and conditions of
this Agreement shall control.

 

(b) Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the issuance of a Letter of Credit by an Issuing Bank (or the amendment,
renewal or extension of an outstanding Letter of Credit of an Issuing Bank), the
Borrower shall hand deliver or transmit by facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by such Issuing
Bank) to such Issuing Bank and the Administrative Agent (not later than three
Business Days before the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by such Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. Subject to the terms and conditions
hereof, a Letter of Credit shall be issued, amended, renewed or extended only if
(and, upon issuance, amendment, renewal or extension of each Letter of Credit,
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension, (i) the LC Exposure shall not
exceed $200,000,000, (ii) the aggregate Credit Exposure of all Banks shall not
exceed the total Commitments and (iii) the Issuing Bank LC Exposure of such
Issuing Bank shall not exceed the LC Commitment of such Issuing Bank. In
addition to the requirements set forth in this Section 2.16(b), an Issuing Bank
shall be prohibited from issuing Letters of Credit hereunder upon the occurrence
and during the continuance of a Default (provided that such Issuing Bank shall
have received notice of such Default from the Administrative Agent, the Borrower
or any Bank and provided further that such notice shall be received at least 24
hours prior to the date on which any Letter of Credit is to be issued). The
Administrative Agent will, upon request of any Issuing Bank, confirm the total
amount of LC Exposure and the aggregate Credit Exposure (in accordance with the
defined term “Dollar Equivalent”) of all Banks.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is ten Business Days prior to the Maturity Date, provided that any Letter
of Credit may provide for the renewal thereof for additional one year periods
(which shall in no event extend beyond the date that is ten Business Days prior
to the Maturity Date).

 

29



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Lender, each Issuing Bank issuing such Letter of Credit
hereby grants to each Bank, and each such Bank hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Bank’s Lender
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each such Bank
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Bank’s Lender Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Bank
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued thereby, then such Issuing Bank shall notify the
Administrative Agent of such LC Disbursement. Upon such notification, the
Administrative Agent shall either (i) notify the Borrower to reimburse such
Issuing Bank therefor, in which case the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement and any accrued interest thereon not later than 1:00 p.m., New York
City time, on (A) the Business Day that the Borrower receives such notice, if
such notice is received prior to 12:00 Noon, New York City time, or (B) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that the
Borrower may, subject to the conditions of borrowing set forth herein, (1) if
the LC Disbursement is equal to or greater than $1,000,000, request in
accordance with this Section 2.16 and Section 2.17 that such payment be financed
with a Swingline Loan, or (2) if the LC Disbursement is equal to or greater than
$10,000,000, request in accordance with this Section 2.16 and Section 2.2 that
such payment be financed with a Committed Domestic Borrowing, in either case in
an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting Committed
Domestic Borrowing or Swingline Loan, as the case may be, or (ii) require that
the Banks make a loan in an amount equal to such LC Disbursement and any accrued
interest thereon, in which case (A) the Administrative Agent shall notify each
Bank of the details thereof and of the amount of such Bank’s loan, and (B) each
Bank shall, whether or not any Default shall have occurred and be continuing,
any representation or warranty shall be accurate, any condition to the making of
any Loan hereunder shall have been fulfilled, or any other matter whatsoever,
make the loan to be made by it under this paragraph by wire transfer of
immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Banks on (1) the
Business Day that such Bank receives such notice, if such notice is received
prior to 12:00 Noon, New York City time, on the day of receipt or (2) the
Business Day immediately following the day that such Bank receives such notice,
if such notice is not received prior to such time on the day of receipt. Each
such loan shall, for all purposes hereof, be deemed to be a Committed Base Rate
Loan made pursuant to Section 2.2, and the Banks obligations to make such loans
shall be absolute and unconditional. The

 

30



--------------------------------------------------------------------------------

Administrative Agent will make such Committed Base Rate Loans available to such
Issuing Bank by promptly crediting or otherwise transferring the amounts so
received, in like funds, to such Issuing Bank for the purpose of repaying in
full such LC Disbursement and all accrued interest thereon.

 

(f) Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. No
Issuing Bank shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise due care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised due care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank thereof may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued thereby. Each Issuing Bank shall
promptly notify (which may include telephonic notice, promptly confirmed by
facsimile) the Administrative Agent and the Borrower of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Banks with respect to any such LC Disbursement.

 

31



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement, or convert such LC
Disbursement into a Borrowing in accordance with the terms hereof, in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum equal to 1% plus the rate then applicable to Committed Base
Rate Loans. Interest accrued pursuant to this paragraph shall be for the account
of such Issuing Bank, except that interest accrued on and after the date of
payment by any Bank pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Bank to the extent of such
payment.

 

(i) Cash Collateral. If a Cash Collateral Event shall have occurred, then the
Borrower shall immediately deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 100% of the aggregate LC Exposure of all Banks on the
date of such Cash Collateral Event plus all accrued and unpaid interest thereon.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Such deposit shall not
bear interest, nor shall the Administrative Agent be under any obligation
whatsoever to invest the same, provided that, at the request of the Borrower,
such deposit shall be invested by the Administrative Agent in direct short term
obligations of, or in other short term obligations which are unconditionally
guaranteed with respect to all principal thereof and interest thereon by, the
United States of America, in each case maturing no later than the expiry date of
the Letter of Credit giving rise to the relevant LC Exposure. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank, on a pro rata basis, for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower under this Agreement. “Cash
Collateral Event” means (a) the Commitments shall have terminated under Section
6.1 at any time that no Loan or LC Disbursement is outstanding, or (b) the
Obligations shall have become due and payable under Section 6.1.

 

Section 2.17 Swingline.

 

(a) Subject to the terms and conditions set forth herein, the Swingline Bank
agrees to make Swingline Loans to the Borrower in Dollars from time to time on
any Business Day during the period commencing at the beginning of the Revolving
Credit Period and ending on the tenth Business Day preceding the last day of the
Revolving Credit Period in an aggregate outstanding principal amount at any time
that will not result in the Swingline Exposure exceeding the Swingline
Commitment or the aggregate Credit Exposure exceeding the total Commitments.
Notwithstanding the foregoing, the Swingline Bank shall not be required to make
a Swingline Loan if (i) any Bank shall be in default of its obligations under
this Agreement or (ii) any Bank shall have notified the Swingline Bank and the
Borrower in writing at least one Business Day prior to the date of Borrowing
with respect to such Swingline Loan, that the conditions set forth in Section
3.2 have not been satisfied and such conditions remain unsatisfied

 

32



--------------------------------------------------------------------------------

as of the requested time of the making of such Swingline Loan. Each Swingline
Loan shall be due and payable on the maturity thereof, provided that in no event
shall such maturity be later than the fifth Business Day preceding the Maturity
Date.

 

(b) The Borrower shall give the Swingline Bank and the Administrative Agent
notice (a “Notice of Swingline Borrowing”), signed by a Responsible Officer, not
later than 3:00 P.M. (New York City time) on the date of each Swingline Loan,
specifying:

 

(i) the date of such Swingline Loan, which shall be a Business Day, and

 

(ii) the aggregate amount of such Swingline Loan.

 

(c) The Swingline Bank will make the requested amount available promptly on that
same day, to the Administrative Agent (for the account of the Borrower as set
forth in Section 2.4(b)) who, thereupon, will promptly make such amount
available to the Borrower in like funds as provided therein. Each Swingline Loan
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $1,000,000.

 

(d) The Swingline Bank may by written notice given to the Administrative Agent
not later than 10:00 a.m. on any Business Day notify the Administrative Agent
that the Swingline Bank is requesting that each Bank, and/or the Administrative
Agent may (with the consent of Required Banks) or shall (at the request of
Required Banks) by written notice given to the Swingline Bank not later than
10:00 a.m. on any Business Day require that each Bank, at the option of the
Swingline Bank or the Administrative Agent, as the case may be, (i) make a loan
in an amount equal to its Lender Percentage of the outstanding principal balance
of, and accrued and unpaid interest on, the Swingline Loans, or (ii) purchase,
unconditionally and irrevocably, without recourse or warranty, an undivided
participating interest in the outstanding principal balance of, and accrued and
unpaid interest on, the Swingline Loans in an amount equal to its Lender
Percentage thereof. In either such case (i) the Administrative Agent shall
notify each Bank of the details thereof and of the amount of such Bank’s loan or
participation interest, as the case may be, and (ii) each Bank shall, whether or
not any Default shall have occurred and be continuing, any representation or
warranty shall be accurate, any condition to the making of any loan hereunder
shall have been fulfilled, or any other matter whatsoever, make the loan
required to be made by it, or purchase the participation required to be
purchased by it, under this paragraph by wire transfer of immediately available
funds to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Banks, (A) in the event that such Bank
receives such notice prior to 12:00 noon on any Business Day, by no later than
3:00 p.m. on such Business Day, or (B) in the event that such Bank receives such
notice at or after 12:00 noon on any Business Day, by no later than 1:00 p.m. on
the immediately succeeding Business Day. Each loan made pursuant to this
paragraph (d) shall, for all purposes hereof, be deemed to be a Committed Base
Rate Loan made pursuant to Section 2.2, and the Banks’ obligations to make such
loans shall be absolute and unconditional. The Administrative Agent will make
such Committed Base Rate Loans, or the amount of such participations, as the
case may be, available to the Swingline Bank by promptly crediting or otherwise
transferring the amounts so received, in like funds, to the Swingline Bank. Each
Bank shall also be liable for an amount equal to the product of its Lender
Percentage and any amounts paid by the Borrower

 

33



--------------------------------------------------------------------------------

pursuant to this Section 2.17 that are subsequently rescinded or avoided, or
must otherwise be restored or returned. Such liabilities shall be absolute and
unconditional and without regard to the occurrence of any Default or the
compliance by the Borrower with any of its obligations under the Loan Documents.

 

(e) Each Bank shall indemnify and hold harmless the Administrative Agent and the
Swingline Bank from and against any and all losses, liabilities (including
liabilities for penalties), actions, suits, judgments, demands, costs and
expenses resulting from any failure on the part of such Bank to pay, or from any
delay in paying the Administrative Agent any amount such Bank is required to pay
in accordance with this Section 2.17 (except in respect of losses, liabilities
or other obligations suffered by the Administrative Agent or the Swingline Bank,
as the case may be, resulting from the gross negligence or willful misconduct of
the Administrative Agent or the Swingline Bank, as the case may be), and such
Bank shall be required to pay interest to the Administrative Agent for the
account of the Swingline Bank from the date such amount was due until paid in
full, on the unpaid portion thereof, at a rate of interest per annum equal to
(i) from the date such amount was due until the third day therefrom, the Federal
Funds Effective Rate, and (ii) thereafter, the Federal Funds Effective Rate plus
2%, payable upon demand by the Swingline Bank. The Administrative Agent shall
distribute such interest payments to the Swingline Bank upon receipt thereof in
like funds as received.

 

(f) Whenever the Administrative Agent is reimbursed by the Borrower, for the
account of the Swingline Bank, for any payment in connection with Swingline
Loans and such payment relates to an amount previously paid by a Bank pursuant
to this Section, the Administrative Agent will promptly pay over such payment to
such Bank.

 

ARTICLE 3

CONDITIONS

 

Section 3.1 Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.5 with the consent of the Borrower):

 

(a) the Administrative Agent shall have received from each of the Borrower, each
Issuing Bank, the Swingline Bank and the Banks (x) a counterpart of this
Agreement signed on behalf of such Person or (y) written evidence satisfactory
to the Administrative Agent (which may include facsimile transmission of a
signed signature page of this Agreement) that such Person has signed a
counterpart of this Agreement;

 

(b) receipt by the Administrative Agent of an opinion of the General Counsel of
the Borrower, in form and substance satisfactory to the Administrative Agent and
the Lenders covering such matters relating to the Borrower, the Loan Documents
and the transactions contemplated hereby as they may require;

 

(c) all Existing Bank Debt shall be paid in full, all Liens, if any, securing
the same and all commitments thereunder shall be terminated, and the
Administrative Agent shall have received satisfactory evidence of the foregoing;

 

34



--------------------------------------------------------------------------------

(d) all fees payable to the Lenders and the Agents on the Effective Date, and
the reasonable fees and expenses of counsel to the Administrative Agent incurred
in connection with the preparation, negotiation and closing of the Loan
Documents, shall have been paid; and

 

(e) the Administrative Agent shall have received (i) a certificate of good
standing with respect to the Borrower from the Secretary of State of its state
of incorporation, and (ii) a certificate of the Secretary or an Assistant
Secretary of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, attaching (A) organizational documents, (B) resolutions
authorizing the Loan Documents and the transactions contemplated thereby which
are in full force and effect, and (C) containing an incumbency certification
with respect to each officer thereof signing any Loan Document.

 

Notwithstanding anything to the contrary contained in this Section 3.1, this
Agreement shall not become effective or be binding on any party hereto unless
not later than December 31, 2004, all of the foregoing conditions are satisfied
(or waived in accordance with Section 9.5 with the consent of each Loan Party).
The Borrower and the Banks party to the Existing Agreements, to the extent that
the Banks constitute “Required Banks” thereunder, hereby agree that the
commitments to extend credit thereunder shall terminate automatically upon the
Effective Date. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the Effective Date, and such notice shall be conclusive and
binding on all parties hereto.

 

Section 3.2 Closing. In addition to the requirements set forth in Sections 3.1,
the obligation of any Bank to make a Loan, and of any Issuing Bank to issue,
renew or extend a Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a) in the case of a Borrowing, receipt by the Administrative Agent of an
applicable Notice of Borrowing or, in the case of a Letter of Credit, a notice
requesting the issuance of a Letter of Credit required by Section 2.16(b);

 

(b) the fact that, immediately after such Borrowing or such issuance, renewal or
extension of a Letter of Credit, the aggregate Credit Exposure of all Banks will
not exceed the aggregate amount of the Commitments;

 

(c) the fact that, immediately after such Borrowing or issuance, renewal or
extension of a Letter of Credit, no Default shall have occurred and be
continuing; and

 

(d) the fact that the representations and warranties of the Borrower contained
in the Loan Documents (other than the representations and warranties set forth
in Sections 4.4(c) and 4.5) shall be true on and as of the date of such
Borrowing or issuance, renewal or extension of a Letter of Credit.

 

Each Borrowing and each issuance, renewal or extension of a Letter of Credit
hereunder shall be deemed to be a representation and warranty by the Borrower on
the date of such Borrowing as to the facts specified in clauses (b), (c) and (d)
of this Section.

 

35



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

Section 4.1 Corporate Existence and Power. The Borrower is a corporation validly
existing and in good standing under the laws of the state of its formation, and
has all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

 

Section 4.2 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of each Loan Document to
which it is a party are within the Borrower’s corporate powers, have been
authorized by all necessary corporate action, require no action by or in respect
of, or (except for informational filings under section 13 or 15(d) of the
Exchange Act) filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by laws of the Borrower or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or result in the creation or imposition of any Lien on
any asset of the Borrower or any of its Subsidiaries.

 

Section 4.3 Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower.

 

Section 4.4 Financial Information.

 

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2003, and the related consolidated statements of
income and retained income and cash flows for the year then ended, reported on
by Pricewaterhouse Coopers LLP and incorporated by reference in the Borrower’s
2003 Form 10-K, a copy of which has been delivered to each of the Lenders,
present fairly, in all material respects, the consolidated financial position of
the Borrower and its Consolidated Subsidiaries as at such date, and the results
of their operations and their cash flows for such year, in conformity with
generally accepted accounting principles practices applied consistently with
those used in the preparation of the Borrower’s 2002 Form 10-K.

 

(b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of September 30, 2004 and the related unaudited
consolidated statements of income and retained earnings and cash flows for both
the three months and nine months then ended, set forth in the Borrower’s
quarterly report for the fiscal quarter ended September 30, 2004 as filed with
the Securities and Exchange Commission on Form 10 Q, a copy of which has been
delivered to each of the Lenders have been prepared on the basis of generally
accepted accounting principles and practices applied consistently with those
used in the preparation of the Borrower’s Form 10 Q for fiscal period ended
September 30, 2003.

 

(c) Since December 31, 2003, there has been no material adverse change in the
business or financial position of the Borrower and its Consolidated
Subsidiaries, considered as a whole, nor have any matters or occurrences come to
the Borrower’s attention which are likely to cause any material adverse change
in the business or financial position of the Borrower.

 

36



--------------------------------------------------------------------------------

Section 4.5 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against, the Borrower or any of
its Subsidiaries before any court or arbitrator or any governmental body, agency
or official in which there is a reasonable possibility of an adverse decision
which could materially adversely affect the business or consolidated financial
position of the Borrower and its Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of this
Agreement.

 

Section 4.6 Compliance with ERISA. Each member of each ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan. No member of any ERISA Group has (i)
sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which failure or amendment has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any liability under Title IV of ERISA other than
a liability to the PBGC for premiums under Section 4007 of ERISA.

 

Section 4.7 Subsidiaries. Each Domestic Subsidiary is a Corporation validly
existing and in good standing under the laws of its jurisdiction of formation,
and has all corporate or analogous powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

Section 4.8 Not an Investment Company. The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

ARTICLE 5

COVENANTS

 

The Borrower agrees that, so long as any Bank has any Commitment hereunder, or
there remains any Credit Exposure:

 

Section 5.1 Information. The Borrower will deliver to each of the Lenders:

 

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income and retained income and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on without material qualification by
independent public accountants of nationally recognized standing;

 

(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and the related

 

37



--------------------------------------------------------------------------------

consolidated statements of income for such quarter and for the portion of the
Borrower’s fiscal year ended at the end of such quarter, and the related
consolidated statement of cash flows for the portion of the Borrower’s fiscal
year ended at the end of such quarter, prepared in conformity with generally
accepted accounting principles;

 

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of a Responsible Officer
(i) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto, and (ii)
setting forth the Total Debt to Total Capitalization Ratio (as defined in
Section 5.9) and the ratio of Subsidiary Total Debt to Consolidated Net Worth,
in each case as in effect on the last day of the immediately preceding fiscal
quarter of the Borrower and showing the calculation thereof in reasonable
detail;

 

(d) within five days after a Responsible Officer obtains knowledge of any
Default, if such Default is then continuing, a certificate of a Responsible
Officer setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and

 

(e) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

 

Section 5.2 Maintenance of Property; Insurance. (a) The Borrower will keep, and
will cause each Domestic Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted.

 

(a) The Borrower will, and will cause each Domestic Subsidiary to, maintain
(either in the name of the Borrower or in the relevant Domestic Subsidiary’s own
name) with financially sound and responsible insurance companies, insurance on
all their respective properties in at least such amounts and against at least
such risks (and with such risk retention) as are usually insured against in the
same general area by companies of established repute of similar size engaged in
the same or a similar business; and will furnish to the Lenders, upon request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried.

 

Section 5.3 Payment of Taxes and Assessments, Conduct of Business and
Maintenance of Existence. (a) The Borrower will, and will cause each Domestic
Subsidiary to, pay all taxes, assessments and governmental charges lawfully
levied or assessed upon it, its property, or upon any part thereof or upon its
income or profits, or any part thereof, before the same shall become delinquent,
and will observe and conform to all lawful requirements of any governmental
authority relative to any of its property, and all covenants, terms and
conditions upon or under which any of its property is held; and within four
months after receipt of notice of any lawful claims or demands for labor,
materials or supplies or other objects which might become a lien or charge,
material in amount, upon any Principal Property of the Borrower or any Domestic
Subsidiary thereof or the income therefrom, it will pay or cause to be
discharged to make adequate provision to satisfy and discharge the same;
provided that nothing in this Section

 

38



--------------------------------------------------------------------------------

5.3 or elsewhere in this Agreement contained shall require the Borrower or any
Domestic Subsidiary thereof to observe or conform to any requirement of
governmental authority or to cause to be paid or discharged, or to make
provision for, any such claim, demand, lien or charge or to pay any such tax,
assessment or governmental charge so long as the validity thereof shall be
contested in good faith or the failure to pay could not reasonably be expected
to have a material adverse effect on the business or financial condition of the
Borrower and its Consolidated Subsidiaries, considered as a whole.

 

(b) Subject to the other provisions of this Agreement, the Borrower will, and
will cause each Domestic Subsidiary to, maintain its corporate or analogous
existence and right to carry on its business and procure all necessary renewals
and extensions thereof and use its best efforts to maintain, preserve and renew
all such rights, powers, privileges and franchises; provided, however, that
nothing herein contained shall be construed to prevent the Borrower or each
Domestic Subsidiary from ceasing or omitting to exercise any rights, powers,
privileges or franchises (including, in the case of such Domestic Subsidiary,
the corporate or analogous existence thereof) which in the judgment of the Board
of Directors of the Borrower or such Domestic Subsidiary can no longer be
profitably exercised, or to prevent the liquidation of such Domestic Subsidiary
or the consolidation or merger of such Domestic Subsidiary or Domestic
Subsidiaries with or into any other Domestic Subsidiary or Domestic Subsidiaries
and/or the Borrower.

 

Section 5.4 Compliance with Laws. The Borrower will comply, and cause each
Domestic Subsidiary to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, ERISA and the rules and regulations
thereunder and Environmental Laws) which could materially adversely affect the
business or consolidated financial position of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validly of this Agreement, except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

 

Section 5.5 Restrictions on Sale and Lease Back Transactions. The Borrower will
not, nor will it permit any Domestic Subsidiary to, enter into any arrangement
with any person providing for the leasing by the Borrower or any Domestic
Subsidiary thereof of any Principal Property (except for temporary leases for a
term, including any renewal thereof, of not more than three years and except for
leases between the Borrower and a Domestic Subsidiary or between Domestic
Subsidiaries), which Principal Property has been or is to be sold or transferred
by the Borrower or such Domestic Subsidiary to such person (herein referred to
as a “Sale and Lease back Transaction”) unless the net proceeds of such sale are
at least equal to the fair value (as determined by the Board of Directors of the
Borrower) of such Principal Property and either (a) the Borrower or such
Domestic Subsidiary would be entitled, pursuant to the provisions of (1) clause
(i) of paragraph (a) of Section 5.6 or (2) paragraph (b) of Section 5.6 hereof,
to incur Debt secured by a mortgage on the Principal Property to be leased
without equally and ratably securing the Obligations, or (b) the Borrower shall,
and in any such case the Borrower covenants that it will, within 120 days of the
effective date of any such arrangement (or in the case of (ii) below, within six
months thereafter pursuant to a firm purchase commitment entered into within
such 120 day period), apply or cause to be applied an amount equal to the fair
value (as so

 

39



--------------------------------------------------------------------------------

determined) of such Principal Property (i) to the payment or other retirement of
Funded Debt incurred or assumed by the Borrower which ranks senior to or pari
passu with the Obligations or of Funded Debt incurred or assumed by the Borrower
or any Domestic Subsidiary thereof (other than, in any case, Funded Debt owned
by the Borrower or any Domestic Subsidiary thereof) or (ii) to the purchase of
Principal Property (other than the Principal Property involved in such sale).
For this purpose, Funded Debt means any Debt which by its terms matures at or is
extendable or renewable at the sole option of the obligor without requiring the
consent of the obligee to a date more than 12 months after the date of the
creation of such Debt.

 

Section 5.6 Negative Pledge.

 

(a) The Borrower will not, nor will it permit any Domestic Subsidiary to, issue,
assume or guarantee any Debt secured by any mortgage, security interest, pledge,
lien or other encumbrance (hereinafter called “mortgage” or “mortgages”) upon
any Principal Property of the Borrower or of a Domestic Subsidiary thereof or
upon any shares of stock or indebtedness of any such Domestic Subsidiary
(whether such Principal Property, shares of stock or indebtedness is now owned
or hereafter acquired) without in any such case effectively securing,
concurrently with the issuance, assumption or guaranty of any such Debt, the
Obligations (together with, if the Borrower shall so determine, any other
indebtedness of or guaranteed by the Borrower or such Domestic Subsidiary
ranking equally with or senior (whether by agreement or by structure) to the
Obligations and then existing or thereafter created) equally and ratably with
such Debt; provided, however, that the foregoing restrictions shall not apply
to:

 

(i) mortgages on any property acquired, constructed or improved by the Borrower
or any Domestic Subsidiary after the date of this Agreement which are created or
assumed contemporaneously with, or within 120 days after, such acquisition, or
completion of such construction or improvement, or within six months thereafter
pursuant to a firm commitment for financing arranged with a lender or investor
within such 120 day period, to secure or provide for the payment of all or any
part of the purchase price of such property or the cost of such construction or
improvement incurred after the date of this Agreement or, in addition to
mortgages contemplated by clauses (ii) and (iii) below, mortgages on any
property existing at the time of acquisition thereof, provided that the mortgage
shall not apply to any property theretofore owned by the Borrower or any
Domestic Subsidiary other than, in the case of any such construction or
improvement, any theretofore unimproved real property on which the property so
constructed, or the improvement, is located;

 

(ii) mortgages on any property, shares of stock, or indebtedness existing, at
the time of acquisition thereof from a Corporation which is merged with or into
the Borrower or such Domestic Subsidiary;

 

(iii) mortgages on property of a Corporation existing at the time such
Corporation becomes a Domestic Subsidiary;

 

(iv) mortgages to secure Debt of a Domestic Subsidiary of the Borrower to the
Borrower or to another Domestic Subsidiary thereof;

 

40



--------------------------------------------------------------------------------

(v) mortgages in favor of the United States of America or any State thereof, or
any department, agency or instrumentality or political subdivision of the United
States of America or any State thereof, to secure partial progress, advance or
other payments pursuant to any contract or statute or to secure any indebtedness
incurred for the purpose of financing all or any part of the purchase price or
the cost of constructing or improving the property subject to such mortgages;

 

(vi) mortgages on timberlands in connection with an arrangement under which the
Borrower or a Domestic Subsidiary thereof is obligated to cut or pay for timber
in order to provide the secured party with a specified amount of money, however
determined;

 

(vii) mortgages securing tax-exempt Debt of the Borrower or its Domestic
Subsidiaries; or

 

(viii) mortgages for the sole purpose of extending, renewing or replacing in
whole or in part Debt secured by any mortgage referred to in the foregoing
clauses (i) to (iv), inclusive, or in this clause (viii) or any mortgage (A) on
property of Westvaco Corporation or any domestic subsidiary thereof existing on
March 1, 1983, or (B) on property of The Mead Corporation or any subsidiary
thereof existing on November 10, 2000, provided, however, that the principal
amount of Debt secured thereby shall not exceed the principal amount of Debt so
secured at the time of such extension, renewal or replacement, and that such
extension, renewal or replacement shall be limited to all or a part of the
property which secured the mortgage so extended, renewed or replaced (plus
improvements on such property).

 

(b) The provisions of subsection (a) of this Section 5.6 shall not apply to the
issuance, assumption or guarantee by the Borrower or any Domestic Subsidiary
thereof of Debt secured by a mortgage which would otherwise be subject to the
foregoing restrictions up to an aggregate amount which, together with all other
Debt of the Borrower and its Domestic Subsidiaries secured by mortgages (other
than mortgages permitted by subsection (a) of this Section 5.6) which would
otherwise be subject to the foregoing restrictions and the Value of all Sale and
Lease back Transactions (as defined in Section 5.5) of the Borrower and its
Domestic Subsidiaries in existence at such time (other than any such Sale and
Lease back Transaction which, if such Sale and Lease back Transaction had been a
mortgage, would have been permitted by clause (i) of Section 5.6(a) and other
than any such Sale and Lease back Transactions as to which application of
amounts have been made in accordance with clause (b) of Section 5.5) does not at
the time exceed 5% of Consolidated Net Tangible Assets of the Borrower.

 

The term “Value” shall mean, with respect to a Sale and Lease back Transaction,
as of any particular time, the amount equal to the greater of (1) the net
proceeds from the sale or transfer of the property leased pursuant to such Sale
and Lease back Transaction or (2) the fair value in the opinion of the Board of
Directors of the Borrower of such property at the time of entering into such
Sale and Lease back Transaction, in either case divided first by the number of
full years of the term of the lease and then multiplied by the number of full
years of such term remaining at the time of determination, without regard to any
renewal or extension options contained in the lease.

 

41



--------------------------------------------------------------------------------

(c) If at any time the Borrower or any Domestic Subsidiary thereof shall issue,
assume or guarantee any Debt secured by any mortgage and if paragraph (a) of
this Section 5.6 requires that the Obligations be secured equally and ratably
with such Debt, the Borrower will promptly deliver to the Administrative Agent

 

(i) an officer’s certificate stating that the covenant of the Borrower contained
in paragraph (a) of this Section 5.6 has been complied with; and

 

(ii) an opinion of counsel to the effect that such covenant has been complied
with, and that any instruments executed by the Borrower and each Domestic
Subsidiary thereof in the performance of such covenant comply with the
requirements of such covenant.

 

Section 5.7 Consolidations, Mergers and Sales of Assets. (a) The Borrower shall
not consolidate with or merge into any other corporation or convey, transfer or
lease its properties and assets substantially as an entirety to any Person,
unless:

 

(i) the corporation formed by such consolidation or into which the Borrower is
merged or the Person which acquires by conveyance or transfer, or which leases,
the properties and assets of the Borrower substantially as an entirety shall be
a corporation organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and shall expressly
assume, by an agreement supplemental hereto, executed and delivered to the
Administrative Agent, in form satisfactory to the Required Banks, the due and
punctual payment of the Obligations and the performance of every covenant of
this Agreement on the part of the Borrower to be performed or observed;

 

(ii) immediately after giving effect to such transaction, no Default shall have
happened and be continuing; and

 

(iii) the Borrower has delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such consolidation,
merger, conveyance, transferor lease and supplemental agreement comply with this
Section 5.7 and that all conditions precedent herein provided for relating to
such transaction have been complied with.

 

(b) Upon any consolidation by the Borrower with or merger by the Borrower into
any other corporation or any conveyance, transfer or lease of the properties and
assets of the Borrower substantially as an entirety in accordance with this
Section 5.7, the successor corporation formed by such consolidation or into
which the Borrower is merged or to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Borrower under this Agreement with the same effect as if such
successor corporation had been named as the Borrower herein, and thereafter,
except in the case of a lease, the predecessor corporation shall be relieved of
all obligations and covenants under this Agreement.

 

42



--------------------------------------------------------------------------------

(c) The Borrower shall not transfer any Principal Property to any one or more of
its Subsidiaries, whether now existing or hereafter acquired.

 

Section 5.8 Use of Proceeds. The proceeds of the Loans made, and the Letters of
Credit issued, under this Agreement will be used by the Borrower for its general
corporate purposes, provided that no part of the proceeds of any Swingline Loan
shall be used to refinance in whole or in part any other Swingline Loan. None of
such proceeds will be used in violation of applicable law, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System of the United States of America, as such regulations are from
time to time in effect and including all official rulings under, and
interpretations of, such regulations.

 

Section 5.9 Total Debt to Total Capitalization Ratio. The Total Debt to Total
Capitalization Ratio shall not exceed 0.55:1.00 at any time. For purposes of
this Section:

 

“Total Debt to Total Capitalization Ratio” shall mean, as of any date, the
ratio, in each case with respect to the Borrower and its Consolidated
Subsidiaries on a consolidated basis, of (a) Total Debt as of such date to (b)
the sum of (i) the amount determined under clause (a) of this defined term, plus
(ii) the sum of shareholders’ equity, plus (iii) deferred income taxes, minus
(iv) any noncash income (loss) attributable to interest rate or currency hedging
or derivative arrangements, as each may be set forth on the consolidated balance
sheet of the Borrower most recently delivered pursuant to Section 5.1(a) or (b),
as the case may be; and

 

“Total Debt” means without duplication (i) all Debt, (ii) all obligations upon
which interest charges are customarily paid, (iii) all obligations under
conditional sale or other title retention agreements relating to property
acquired, (iv) all obligations in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (v) all Total Debt of others secured by (or for
which the holder of such Total Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by the
Borrower or any Consolidated Subsidiary, whether or not the Total Debt secured
thereby has been assumed, (vi) all guarantees of Total Debt of others, (vii) all
capital lease obligations, (viii) all obligations, contingent or otherwise, of
the Borrower and its Consolidated Subsidiaries as an account party in respect of
letters of credit and letters of guaranty, (ix) all obligations to pay a
specified purchase price for goods or services which purchase price is payable
whether or not such goods or services are delivered or accepted, (x) all
obligations, contingent or otherwise, in respect of bankers’ acceptances, (xi)
all Receivables Facility Attributed Indebtedness of the Borrower and its
Consolidated Subsidiaries on the date of determination regardless of its
treatment under generally accepted accounting principles, and (xii) to the
extent not otherwise included, all net obligations under hedging agreements. The
Total Debt of any Person shall include the Total Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Total Debt provide that such Person is not liable therefor.
Notwithstanding the foregoing, the Total Debt of any Person shall not include
(i) Defeased Debt, and (ii)

 

43



--------------------------------------------------------------------------------

guarantees of the Cabin Bluff Notes so long as (a) the Borrower or any Domestic
Subsidiary thereof received cash in an amount equal to no less than the fair
market value of the Cabin Bluff Notes on the date of such receipt, and (b) the
Borrower has the ability to cause the extinguishment of all liability under any
such guarantee by the exercise of any right to “put” the Cabin Bluff Notes to
the holder or holders of the indebtedness so guaranteed.

 

Section 5.10 Subsidiary Debt. The Borrower will not at any time allow Subsidiary
Total Debt to exceed 30% of Consolidated Net Worth; provided that in the case of
any particular incurrence of an item constituting a part of Subsidiary Total
Debt, Subsidiary Total Debt shall be determined on a pro forma basis for such
incurrence, the substantially contemporaneous application of proceeds therefrom
and the substantially contemporaneous consummation of any related transactions.
For purposes of this Section:

 

“Subsidiary Total Debt” means Total Debt of the Consolidated Subsidiaries on a
consolidated basis, excluding, without duplication, any Total Debt to the extent
owed to the Borrower; and

 

“Consolidated Net Worth” means, with respect to the Borrower as of any date of
calculation, all items included under shareholders’ equity on the most recent
consolidated balance sheet of the Borrower delivered pursuant to Section 5.1(a)
or (b), as the case may be.

 

ARTICLE 6

DEFAULTS

 

Section 6.1 Events of Default. If one or more of the following events (each of
the foregoing an “Event of Default”) shall have occurred and be continuing:

 

(a) the Borrower shall fail to pay when due any principal of any Loan or
reimbursement obligation in respect of any LC Disbursement, or shall fail to
post any cash collateral when due under Section 2.16, or shall fail to pay
within three days of the due date thereof any interest on any Loan or LC
Disbursement, or any fees or any other amount payable hereunder;

 

(b) the Borrower shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those covered by clause (a) above)
for 30 days after written notice thereof has been given to the Borrower by the
Administrative Agent at the request of any Lender;

 

(c) any representation, warranty, certification or statement made by the
Borrower in any Loan Document or in any certificate, financial statement or
other document delivered pursuant to any Loan Document shall prove to have been
incorrect in any material respect when made (or deemed made);

 

(d) the Borrower or any Domestic Subsidiary shall fail to make any payment in
respect of any Material Debt when due or within any applicable grace period;

 

44



--------------------------------------------------------------------------------

(e) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or enables (or, with the giving of notice or lapse
of time or both, would enable) the holder of such Debt or any Person acting on
such holder’s behalf to accelerate the maturity thereof;

 

(f) the Borrower or any Domestic Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate or analogous action to authorize any of
the foregoing;

 

(g) an involuntary case or other proceeding shall be commenced against the
Borrower or any Domestic Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or any Domestic Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

 

(h) any member of an ERISA Group shall fail to pay when due an amount or amounts
aggregating in excess of $10,000,000 which it shall have become liable to pay
under Title IV of ERISA or notice of intent to terminate a Material Plan shall
be filed under Title IV of ERISA by any member of an ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan and such proceeding
shall not have been dismissed within 30 days thereafter; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of any ERISA Group to incur a current payment
obligation in excess of $75,000,000; or

 

(i) one or more judgments or orders for the payment of money in excess of
$75,000,000 in the aggregate shall be rendered against the Borrower or any one
or more Domestic Subsidiaries and such judgments or orders shall continue
unsatisfied and unstayed for a period of 60 days;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 50% in aggregate amount of the Commitments, by notice
to the Borrower terminate the Commitments and they shall thereupon terminate,
and (ii) if requested by Banks having more than 50% of the aggregate Credit
Exposure, by notice to the Borrower declare the Obligations to

 

45



--------------------------------------------------------------------------------

be, and the Obligations shall thereupon become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; provided that in the case of any of the
Events of Default specified in clause (f) or (g) above with respect to the
Borrower, without any notice to the Borrower or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Obligations shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

Section 6.2 Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 6.1(b) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

ARTICLE 7

THE AGENTS

 

Section 7.1 Appointment and Authorization. Each Lender irrevocably appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to such Agent by the terms
hereof or thereof, together with all such powers as are reasonably incidental
thereto.

 

Section 7.2 Agents and Affiliates. The Bank of New York shall have the same
rights and powers under the Loan Documents as any other Lender and may exercise
or refrain from exercising the same as though it were not an Agent, and The Bank
of New York and its affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower or any Subsidiary or
affiliate thereof as if it were not an Agent hereunder.

 

Section 7.3 Action by Agents. The obligations of the Agents hereunder are only
those expressly set forth herein. Without limiting the generality of the
foregoing, no Agent shall be required to take any action with respect to any
Default, except in the case of the Administrative Agent as expressly provided in
Article 6.

 

Section 7.4 Consultation with Experts. Each Agent may consult with legal counsel
(who may be counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 7.5 Liability of Agents. Neither any Agent nor any of their respective
affiliates nor any of the respective directors, officers, agents or employees of
the foregoing shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither any Agent nor any of their respective affiliates nor any of the
respective directors, officers, agents or employees of the foregoing shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower; (iii) the satisfaction of any condition
specified in Article 3, except in the case of the Administrative Agent receipt
of notice required to be given to such Agent; or (iv) the validity,
effectiveness or genuineness of any Loan

 

46



--------------------------------------------------------------------------------

Document or any other instrument or writing furnished in connection herewith. No
Agent shall incur any liability by acting in reliance upon any notice, consent,
certificate, statement, or other writing (which may be a bank wire, telex,
facsimile or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Without limiting the generality of the foregoing,
the use of the term “agent” in the Loan Documents with reference to the Agents
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

 

Section 7.6 Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify each Agent (to the extent not reimbursed by the Borrower)
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss (except any loss in respect of any fee arrangement between
the Borrower and any Agent to which each Bank is not a party) or liability
(except such as result from such Agent’s gross negligence or willful misconduct)
that such Agent may suffer or incur in connection with the Loan Documents or any
action taken or omitted by such Agent thereunder.

 

Section 7.7 Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon any Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Loan Documents.

 

Section 7.8 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Banks, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$50,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.

 

Section 7.9 Syndication Agents, Documentation Agents, Managing Agents and
Co-Agents. Nothing in this Agreement shall impose upon the Syndication Agents,
in such capacity, the Documentation Agents, in such capacity, the Managing
Agents, in such capacity, or the Co-Agents, in such capacity, any duties or
obligations whatsoever.

 

47



--------------------------------------------------------------------------------

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Spread Borrowing:

 

(a) the Administrative Agent is advised by the Reference Banks that deposits in
the applicable Agreement Currency (in the applicable amounts) are not being
offered to the Reference Banks in the relevant market for such Interest Period
(and Required Banks have not advised the Administrative Agent in writing to the
contrary), or

 

(b) Banks having 50% or more of the aggregate amount of the Commitments advise
the Administrative Agent that the Eurocurrency Rate as determined for such
Interest Period will not adequately and fairly reflect the cost of such Banks of
funding their Spread Loans for such Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Spread Loans shall be suspended. Unless the
Borrower notifies the Administrative Agent at least two Business Days before the
date of any Spread Borrowing for which a Notice of Borrowing has previously been
given that it elects not to borrow on such date, (i) if such Spread Borrowing is
a Committed Euro-Dollar Borrowing or a Committed Alternate Currency Borrowing,
such Borrowing shall instead be made as a Committed Base Rate Borrowing and (ii)
if such Spread Borrowing is a Money Market Margin Auction Borrowing, the Money
Market Margin Auction Loans comprising such Borrowing shall bear interest for
each day from and including the first day to but excluding the last day of the
Interest Period applicable thereto at the Base Rate for such day.

 

Section 8.2 Illegality. If, on or after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or any applicable lending office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Lender (or any applicable
lending office) to make, maintain or fund its Alternate Currency Loans or
Eurocurrency Loans and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower, whereupon until such Lender notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Eurocurrency Loans and/or
Alternate Currency Loans shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different lending office if such designation will avoid the need for giving such
notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such Lender shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Alternate Currency
Loans or Eurocurrency Loans to maturity and shall so specify in such notice, the
Borrower shall immediately prepay in full the then outstanding principal amount
of each such Eurocurrency

 

48



--------------------------------------------------------------------------------

Loan and Alternate Currency Loan, together with accrued interest thereon.
Concurrently with prepaying each such Eurocurrency Loan and Alternate Currency
Loan, the Borrower shall borrow a Committed Base Rate Loan in a Dollar
Equivalent principal amount from such Bank (on which interest and principal
shall be payable contemporaneously with the related Eurocurrency Loans or
Alternate Currency Loans of the other Banks), and such Bank shall make such a
Committed Base Rate Loan.

 

Section 8.3 Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, in the case of any Committed Loan (other than a Committed Base Rate
Loan) or Letter of Credit or any obligation to make such Committed Loans or
issue or participate in any Letter of Credit (each an “Affected Committed
Credits or Obligation”) or (y) the date of the related Money Market Quote, in
the case of any Money Market Loan (each an “Affected Money Market Credit or
Obligation” and, together with each Affected Committed Credit or Obligation, an
“Affected Credit or Obligation”), the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency:

 

(i) shall subject any Lender (or its applicable lending office) to any tax, duty
or other charge with respect to its Affected Loans or Obligations, or shall
change the basis of taxation of payments to any Lender (or its applicable
lending office) of the principal of or interest in respect of its Affected Loans
or Obligations or any other amounts due under this Agreement in respect of its
Affected Loans or Obligations (except for changes in the rate of tax on the
overall net income of such Lender or its applicable lending office imposed by
the jurisdiction in which such Lender’s principal executive office or applicable
lending office is located); or

 

(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Eurocurrency Loan, any
such requirement included in an applicable Eurocurrency Reserve Percentage),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (or its
applicable lending office) or shall impose on any Lender (or its applicable
lending office) or on the London interbank market any other condition affecting
its Affected Loans or Obligations;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable lending office) of making or maintaining any Affected Loan or
Obligation, or the cost to such Lender of issuing, participating in or
maintaining any Affected Loan or Obligation, or to reduce the amount of any sum
received or receivable by such Lender (or its applicable lending office) under
this Agreement or in respect of its portion of the Obligations with respect
thereto, by an amount deemed by such Lender to be material, then, within 15 days
after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Lender for such increased cost or reduction.

 

49



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Lender (or its Parent) as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Lender to be material, then from time to time, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender (or its Parent) for such reduction.

 

(c) Each Lender will promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section and will
designate a different applicable lending office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate of any Lender claiming compensation under this Section and setting
forth a calculation in reasonable detail of the additional amount or amounts to
be paid to it hereunder shall be conclusive if prepared in good faith and on a
reasonable basis. In determining such amount, such Lender may use any reasonable
averaging and attribution methods. Notwithstanding the foregoing subsections (a)
and (b) of this Section 8.3, the Borrower shall only be obligated to compensate
any Lender for any amount arising or accruing during (i) any time or period
commencing on the date on which such Lender notifies the Administrative Agent
and the Borrower that it proposes to demand such compensation and identifies to
the Administrative Agent and the Borrower the statute, regulation or other basis
upon which the claimed compensation is or will be based and (ii) any time or
period during which such Lender did not know that such amount would arise or
accrue because of the retroactive application of such statute, regulation or
other basis.

 

Section 8.4 Committed Base Rate Loans Substituted for Affected Loans. If (i) the
obligation of any Lender to make Eurocurrency Loans or Alternate Currency Loans
has been suspended pursuant to Section 8.2 or (ii) any Lender has demanded
compensation under Section 8.3(a) and the Borrower shall, by at least five
Business Days’ prior notice to such Lender through the Administrative Agent,
have elected that the provisions of this Section shall apply to such Lender,
then, unless and until such Lender notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer exist:

 

(a) all Loans which would otherwise be made by such Bank as Eurocurrency Loans
or Alternate Currency Loans shall be made instead as Committed Base Rate Loans
(on which interest and principal shall be payable contemporaneously with the
related Fixed Rate Loans of the other Banks), and

 

50



--------------------------------------------------------------------------------

(b) after each of its Eurocurrency Loans or Alternate Currency Loans has been
repaid, all payments of principal which would otherwise be applied to repay such
Fixed Rate Loans shall be applied to repay its Committed Base Rate Loans
instead.

 

Section 8.5 Substitution or Removal of Bank. (a) If with respect to any Bank,
(i) such Bank has demanded compensation under Section 8.3, or (ii) the Borrower
shall become obligated pursuant to Section 8.6(a) to increase the amount of any
payment to or for the benefit of such Bank, the Borrower shall have the right at
its sole expense (including the fees referred to in Section 9.6(b)), with the
assistance of the Administrative Agent, to seek a substitute bank or banks
(which may be one or more of the Banks) to purchase its portion of the
Obligations and assume the Commitment of such Bank. A Bank may not be replaced
pursuant to this Section 8.5(a) unless, among other things, such Bank has
received all outstanding principal of, and accrued interest on, such Bank’s
Loans, all accrued fees owing to such Bank hereunder, and all other sums then
due and payable to such Bank (including, without limitation, any sums that would
be due to such Bank under Article 8), and if such Bank is replaced pursuant to
this Section 8.5(a), such Bank shall continue to be entitled to the benefits of
Sections 2.13, 8.3, 8.6 and 9.3.

 

(b) If any Bank becomes a Non-Consenting Bank, then the Borrower, at its sole
expense (including the fees referred to in Section 9.6(b)) and effort, shall
have the right, within 45 days of the date such Bank became a Non-Consenting
Bank (a) to seek a substitute bank or banks (which may be one or more of the
Banks) to purchase its portion of the Obligations and assume the Commitment of
such Bank, or (b) provided that no Default shall have occurred and be
continuing, to remove such Bank as a “Bank” pursuant to this Section; provided
that after giving effect to each removal of a Non-Consenting Bank, the sum of
(A) a fraction (expressed as a percentage), the numerator of which is the
Commitment of such Non-Consenting Bank, and the denominator of which is the sum
of the aggregate Commitments existing at the time immediately prior to the
removal of such Non-Consenting Bank, plus (B) with respect to each other
Non-Consenting Bank removed in accordance with this Section since the Effective
Date, the percentage calculated with respect thereto under the immediately
preceding clause (A) at the time of the removal of such prior Non-Consenting
Bank, shall not exceed 15%. A Non-Consenting Bank that has been duly selected by
the Borrower to be removed shall be removed as a “Bank” effective upon (i) the
delivery to the Administrative Agent and such Non-Consenting Bank of a written
notice to such effect, (ii) the payment to the Administrative Agent, for the
account of such Bank, of all outstanding principal of, and accrued interest on,
such Bank’s Loans and all accrued fees owing to such Bank hereunder, and (iii)
the payment to such Non-Consenting Bank of all other sums then due and payable
thereto (including, without limitation, any sums that would be due to such
Non-Consenting Bank under Article 8), at which time the Commitment of such
Non-Consenting Bank shall automatically terminate and such Non-Consenting Bank
shall no longer be a “Bank” under the Loan Documents (but shall continue to be
entitled to the benefits of Sections 2.13, 8.3 and 9.3). In the event that (x)
the Borrower or the Administrative Agent has requested the Banks to consent to a
departure from or waiver of any provisions of the Loan Documents or agree to any
amendment thereto and (y) Required Banks have agreed to such consent, waiver or
amendment, then any Bank that does not agree to such consent, waiver or
amendment (whether affirmatively or by failure to respond within five Business
Days of a request therefor) shall be deemed a “Non-Consenting Bank”.

 

51



--------------------------------------------------------------------------------

Section 8.6 Taxes. (a) Each payment made by the Borrower to a Lender or the
Administrative Agent under each Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any Non-Excluded
Taxes. If any such Non-Excluded Taxes are required to be withheld from any
amount payable by the Borrower to the Administrative Agent or any Lender
hereunder or under any Loan Document, in each such case (i) such amount payable
shall be increased by the Borrower by the amount necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 8.6) the Administrative Agent or such Lender shall
receive an amount equal to the sum it would have received had no such deductions
been made, (ii) the Borrower shall make such deductions, and (iii) the Borrower
shall pay the full amount deducted to the relevant taxing authority or other
governmental authority in accordance with applicable law. Whenever any
Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent or
any Lender the required receipts or other required documentary evidence, the
Borrower shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. If the
Borrower reasonably believes that any such Non-Excluded Taxes are not correctly
or legally asserted, the Administrative Agent or such Lender, as the case may
be, will use reasonable efforts (at Borrower’s expense) to cooperate (provided
that, in the judgment of the Administrative Agent or such Lender, such
cooperation would not otherwise be disadvantageous to the Administrative Agent
or such Lender) with Borrower to obtain a refund of such Taxes (in cash or as a
credit against another existing tax liability), the benefit of which refund
shall be returned to Borrower to the extent provided in Section 8.6(e). The
agreements in this Section shall survive the termination of this Agreement and
each other Loan Document and the payment of the Loans and all other amounts
payable hereunder and thereunder.

 

(b) Each Lender (or any assignee or participant described in Section 9.6) that
is not a United States Person within the meaning of Section 7701(a)(30) of the
Internal Revenue Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent (or, in the case of a participant described in Section
9.6, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Internal Revenue
Code with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender,
claiming an exemption with respect to payments of “portfolio interest”, delivers
a Form W-8BEN, an annual certificate representing that such Non-U.S. Lender is
not a “bank” for purposes of Section 881(c) of the Internal Revenue Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the Borrower and is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Internal Revenue Code) or any other similar representations required under
any successor exemptions), properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from U.S. federal withholding tax on all
payments by the Borrower under the Loan Documents, and any other

 

52



--------------------------------------------------------------------------------

forms or documentation reasonably requested by Borrower from time to time to
establish an exemption from or reduction in any U.S. federal withholding taxes.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to any Loan Document (or, in the case of any such participant,
on or before the date such participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose) or that a certificate
previously provided has become inapplicable. Notwithstanding any other provision
of this paragraph (b), a Non-U.S. Lender shall not be required to deliver any
form pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.

 

(c) A Lender that is entitled to an exemption from or reduction of non-U.S.
Non-Excluded Tax shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation.

 

(d) The Borrower shall not be required to pay any additional amounts to the
Administrative Agent or any Lender pursuant to paragraph (a) above if the
obligation to pay such additional amounts would not have arisen but for a
failure by the Administrative Agent or such Lender, as the case may be, to
comply with the provisions of paragraph (b) or (c) above.

 

(e) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts, in either case pursuant to this Section 8.6, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 8.6 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant governmental authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, shall repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
governmental authority.

 

(f) Nothing in this Section 8.6 shall be construed to require the Administrative
Agent or any Lender to make any tax returns or, except as otherwise expressly
set forth herein, other confidential information available to the Borrower or
any other Person.

 

(g) At the request of the Borrower, the Administrative Agent and each Lender
shall take reasonable steps to avoid the need for the Borrower to pay any
amounts under this Section 8.6 to or for the account of the Administrative Agent
or such Lender, as the case may be, if such steps will not, in the judgment of
the Administrative Agent or such Lender, be otherwise disadvantageous to the
Administrative Agent or such Lender.

 

53



--------------------------------------------------------------------------------

(h) Amounts payable by the Borrower under this Section 8.6 shall be in addition
to, but not in duplication of, amounts otherwise payable by the Borrower under
the Loan Documents.

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or facsimile
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address or facsimile number set forth in its Administrative Questionnaire
or (z) in the case of any party, such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower. Each such notice, request or other communication shall
be effective when received at the address specified in this Section.

 

Section 9.2 No Waivers. No failure or delay by any Agent or Bank in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

 

Section 9.3 Expenses; Documentary Taxes; Indemnification. (a) The Borrower shall
pay (i) all out of pocket expenses of the Agents, including fees and
disbursements of special counsel for the Agents, in connection with the
preparation and administration of each Loan Document, any waiver or consent
thereunder or any amendment thereof or any Default or alleged Default, (ii) all
reasonable out-of-pocket costs and expenses incurred by each Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) if an Event of Default
occurs, all out of pocket expenses incurred by any Agent or Lender, including
fees and disbursements of counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom. The Borrower shall indemnify each Lender against any transfer taxes,
documentary taxes or similar assessments or charges made by any governmental
authority by reason of the execution and delivery of the Loan Documents.

 

(b) The Borrower agrees to indemnify each Lender and its respective Affiliates
and the respective directors, officers, employees, agents and advisors of such
Lender and such Lender’s Affiliates (each of the foregoing being an “Indemnified
Person”) and hold each Indemnified Person harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnified Person (or by any Agent (together with its
officers, directors, employees, agents and advisors and Affiliates) in
connection with its actions as Agent hereunder) in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnified Person shall be designated a party thereto) relating to or arising
out of the Loan Documents or any actual or proposed use of proceeds of Loans or
Letters of Credit hereunder including any refusal of an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit; provided that no Indemnified Person shall have the right to be
indemnified hereunder for its own gross negligence or willful misconduct.

 

54



--------------------------------------------------------------------------------

Section 9.4 Sharing of Set Offs. Each Lender agrees that if it shall, by
exercising any right of set off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of the Obligations held by it (other than
in the circumstances contemplated by Section 8.5) which is greater than the
proportion received by any other Lender in respect of the Obligations held by
such other Lender, the Lender receiving such proportionately greater payment
shall purchase such participations in the Obligations held by the other Lenders,
and such other adjustments shall be made, as may be required so that all such
payments of the Obligations held by the Lenders shall be shared by the Lenders
pro rata; provided that nothing in this Section shall impair the right of any
Lender to exercise any right of set off or counterclaim it may have and to apply
the amount subject to such exercise to the payment of indebtedness of the
Borrower other than the Obligations. The Borrower agrees, to the fullest extent
it may effectively do so under applicable law, that any holder of a
participation in a Bank’s portion of the Obligations, whether or not acquired
pursuant to the foregoing arrangements, may exercise rights of set off or
counterclaim and other rights with respect to such participation as if such
holder of a participation were a direct creditor of the Borrower in the amount
of such participation.

 

Section 9.5 Amendments and Waivers. Any provision of the Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Borrower and the Required Banks (and, if the rights or duties of
any Agent are affected thereby, by such Agent); provided that no such amendment
or waiver shall (i) increase the Commitment of any Bank without the written
consent of such Bank, (ii) reduce the principal of or rate of interest on any
Loan or any fees hereunder without the written consent of each Bank affected
thereby, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder without the written consent of each
Bank affected thereby, (iv) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Obligations, or the number of Banks,
which shall be required for the Banks or any of them to take any action under
this Section or any other provision of this Agreement without the written
consent of each Bank, (v) change any provision hereof in any manner that would
alter the pro rata sharing of payments required by this Agreement without the
written consent of each Bank, (vi) add any additional currency as an Agreement
Currency without the written consent of each Bank, (vii) waive any condition set
forth in Section 3.1 or Section 3.2 without the written consent of each Bank,
(viii) change any provision of this Section without the written consent of each
Bank, (ix) change any provision of the Loan Documents affecting the rights or
obligations of any Issuing Bank without the consent of such Issuing Bank, or (x)
change any provision of the Loan Documents affecting the rights or obligations
of the Swingline Bank without the consent of the Swingline Bank.

 

Section 9.6 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders; and provided further that except as contemplated
by sub sections (b), (e) and (f) of this Section 9.6 and by Sections 2.4(b) and
9.4, no Lender may assign, grant participations in or otherwise transfer any of
its rights or obligations under this Agreement.

 

55



--------------------------------------------------------------------------------

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, its Swingline Commitment, if any, LC Exposure, Swingline Exposure
and the Loans and other Obligations at the time owing to it), provided that (i)
except in the case of an assignment to a Lender or an Eligible Affiliate, each
of the Borrower and the Administrative Agent (and, in the case of an assignment
of all or any portion of a Commitment, the Swingline Bank and each Issuing Bank)
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld or delayed), (ii) except in the case of an assignment
to a Bank or an Eligible Affiliate or an assignment of the entire remaining
amount of the assigning Bank’s Commitment, or unless the Borrower, the Swingline
Bank, each Issuing Bank and the Administrative Agent shall otherwise consent,
the amount of the Commitment of the assigning Bank subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $10,000,000, (iii) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance together with a
processing and recordation fee of $3,500, and (iv) the assignee, if it shall not
be a Bank, shall deliver to the Administrative Agent an Administrative
Questionnaire, and provided further, that any consent of the Borrower otherwise
required under this paragraph shall not be required if a Default has occurred
and is continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under the Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under the
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under the Agreement, such Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 8.3, and 9.3). Any assignment or transfer by a Lender of rights
or obligations under the Agreement that does not comply with this paragraph or
paragraph (f) shall be treated for purposes of the Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section. For purposes of this Section 9.6(b), “Eligible
Affiliate” means, with respect to any Lender, any Affiliate hereof that has
combined capital and surplus of at least $250,000,000.

 

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Acceptance and each notice of removal of a Bank under Section 8.5
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent clearly demonstrable error,
and the Borrower and each Lender and the Administrative Agent shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender and the Administrative Agent, at any reasonable time and from time to
time upon reasonable prior notice.

 

56



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. Upon the
effectiveness of any removal of a Bank pursuant to Section 8.5, the
Administrative Agent shall record the relevant information in the Register. No
assignment shall be effective, and no removal of any Bank shall be effective,
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e) Any Lender may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in any of its Obligations. In the
event of any such grant by a Lender of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Administrative
Agent, the Borrower and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that such Lender will not agree to any
modification, amendment or waiver of this Agreement described in clause (i)
through (viii) of Section 9.5 without the consent of the Participant. The
Borrower agrees that each Participant shall, to the extent provided in its
participation agreement and subject to the requirements of Article 8, be
entitled to the benefits of Article 8 with respect to its participating
interest.

 

(f) Any Lender may at any time assign as collateral security all or any portion
of its rights under this Agreement, including without limitation to a Federal
Reserve Bank. No such assignment shall release the transferor Lender from its
obligations hereunder.

 

(g) No Participant in any Lender’s Credit Exposure shall be entitled to receive
any greater payment under Section 8.3 and Section 8.6 than such Lender would
have been entitled to receive.

 

Section 9.7 Collateral. Each of the Lenders represents to each Agent and each of
the other Lenders that it in good faith is not relying upon any “margin stock”
(as defined in Regulation U) as collateral in the extension or maintenance of
the credit provided for in this Agreement.

 

Section 9.8 Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

Section 9.9 Jurisdiction; Consent to Service of Process.

 

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any

 

57



--------------------------------------------------------------------------------

thereof, in any action or proceeding arising out of or relating to the Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to the Loan Documents against the Borrower, or any of its
property, in the courts of any jurisdiction.

 

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to the Loan Documents in any court referred to in
paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.1. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

Section 9.10 Jury Trial.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11 Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 9.12 Judgment Currency.

 

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at

 

58



--------------------------------------------------------------------------------

which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency in the city in which
it normally conducts its foreign exchange operation for the first currency on
the Business Day preceding the day on which final judgment is given.

 

(b) The obligation of the Borrower in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, the Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to the Borrower such excess.

 

Section 9.13 Patriot Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

 

59



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MEADWESTVACO CORPORATION By:  

 

--------------------------------------------------------------------------------

Title:     Address:  

One High Ridge Park

Stamford, Connecticut 06905

Facsimile:   (203) 461-7988



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:       THE BANK OF NEW YORK, as a Bank, as an $88,000,000      
Issuing Bank and as the Administrative Agent         By:  

 

--------------------------------------------------------------------------------

        Title:             Address:   One Wall Street, 22nd Floor            
New York, New York 10286         Attention:   Kenneth P. Sneider, Jr.        
Facsimile:   (212) 635-1480             with a copy to         Address:   One
Wall Street, 18th Floor             New York, New York 10286         Attention:
  Susan Baratta         Facsimile:   (212) 635-6365, 6366 or 6367



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:       JPMORGAN CHASE BANK, NATIONAL $88,000,000       ASSOCIATION,
as a Bank, as an Issuing Bank         and as a Syndication Agent         By:  

 

--------------------------------------------------------------------------------

        Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:       CITIBANK, N.A., as a Bank, as an Issuing Bank $88,000,000    
  and as a Syndication Agent         By:  

 

--------------------------------------------------------------------------------

        Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:       BANK OF AMERICA, N.A., as a Bank, as an $84,000,000      
Issuing Bank and as a Documentation Agent         By:  

 

--------------------------------------------------------------------------------

        Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:       BARCLAYS BANK PLC, as a Bank, as an $84,000,000       Issuing
Bank and as a Documentation Agent         By:  

 

--------------------------------------------------------------------------------

        Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:   BANK OF TOKYO-MITSUBISHI TRUST $70,000,000   COMPANY, as a Bank
and as a Managing Agent     By:  

 

--------------------------------------------------------------------------------

    Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:   ING CAPITAL LLC, as a Bank and as a $70,000,000   Managing Agent  
  By:  

 

--------------------------------------------------------------------------------

    Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

UBS AG, STAMFORD BRANCH, as Managing
Agent By:  

 

--------------------------------------------------------------------------------

Title:     By:  

 

--------------------------------------------------------------------------------

Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:   UBS LOAN FINANCE, LLC

$70,000,000

        By:  

 

--------------------------------------------------------------------------------

    Title:         By:  

 

--------------------------------------------------------------------------------

    Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:   WACHOVIA BANK, NATIONAL

$70,000,000

  ASSOCIATION, as a Bank and as a     Managing Agent     By:  

 

--------------------------------------------------------------------------------

    Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:   COMMERZBANK AG, NEW YORK AND

$47,000,000

  GRAND CAYMAN BRANCHES, as a Bank and as a Co-Agent     By:  

 

--------------------------------------------------------------------------------

    Title:         By:  

 

--------------------------------------------------------------------------------

    Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:   SUMITOMO MITSUI BANKING $47,000,000   CORPORATION, as a Bank and
as a Co-Agent     By:  

 

--------------------------------------------------------------------------------

    Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:   SUNTRUST BANK, as a Bank and as a Co-Agent $47,000,000         By:
 

 

--------------------------------------------------------------------------------

    Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:   WILLIAM STREET COMMITMENT $47,000,000   CORPORATION, as a Bank and
as a Co-Agent     By:  

 

--------------------------------------------------------------------------------

    Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:   THE NORTHERN TRUST COMPANY $40,000,000         By:  

 

--------------------------------------------------------------------------------

    Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:   THE BANK OF NOVA SCOTIA $30,000,000         By:  

 

--------------------------------------------------------------------------------

    Title:    



--------------------------------------------------------------------------------

MEADWESTVACO CORPORATION

CREDIT AGREEMENT

 

Commitment:   THE ROYAL BANK OF SCOTLAND, PLC $30,000,000         By:  

 

--------------------------------------------------------------------------------

    Title:    